Draft Environment and Social Impact Assessment

Project Number: 55205-001
29 April 2022

Lao PDR: Monsoon Wind Power Project
Part 15: Appendix F (part 1)

Prepared by Impact Energy Asia Development Limited (IEAD) for the Asian Development Bank.

This draft environment and social impact assessment is a document of the borrower. The views
expressed herein do not necessarily represent those of ADB's Board of Directors, Management,
or staff, and may be preliminary in nature. Your attention is directed to the “terms of use” section
of ADB's website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of any
territory or area.
-—

IEAD
X

The business of sustainability

Monsoon Wind Power
Project, Sekong and
Attapeu Provinces, Lao
PDR

Environmental and Social Impact
Assessment

29 April 2022

Project No.: 0598121

ERM
Document details

Document title

Monsoon Wind Power Project, Sekong and Attapeu Provinces, Lao PDR

Document subtitle

Environmental and Social Impact Assessment

Project No. 0598121

Date 29 April 2022

Version 2.0

Author Aurora Finiguerra, Cheryl Ng, Elaine Wong, Hoa Tran, Jacopo Ventura, Mingkwan
Naewjampa, Shubhankar Khare, Tirapon Premchitt, Winee Tammaruk

Client Name Impact Energy Asia Development Limited (IEAD)

Document history

ERM approval to issue
Version Revision | Author Reviewed by Name Date Comments
1 4A As above | Kamonthip Ma-Oon, Kamonthip 18-02-22 Draft to
Sabrina Genter, Les Ma-Oon IEAD
Hatton, George
Chatzigiannidis,
Simone Poli, Aniket
Jalgaonkar
1 1.2 As above | As above Kamonthip 25-02-22 Draft to
Ma-Oon IEAD
1 1.3 As above | As above Kamonthip 23-03-22 Draft to
Ma-Oon IEAD and
ADB
1 14 As above | As above Kamonthip 30-03-22 Draft to
Ma-Oon IEAD and
ADB
1 14 As above | As above Kamonthip 21-04-22 Draft to
Ma-Oon IEAD and
ADB
2 21 As above | As above Kamonthip 29-04-22 Final ESIA
Ma-Oon Report

www.erm.com — Version: 2.0

Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022
APPENDIX F BIODIVERSITY BASELINE SURVEY REPORTS

www.erm.com Version: 2.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) 29 April 2022
SUMMARY BIRD REPORT
(MONTHLY REPORTS AVAILABLE ON REQUEST)

wwwerm.com Version: 1.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) March 2022
\VP_Number | Visit_Date Flight_Start_Time|Species Common name | Species Scientificname | IUCN Red List Status | MigrantiResident | Count |Obsv_Duration_secs Flight Height (in 15 Second Intervals) activity Observer|
2 farzarzozt '830] Crested Serpent Eagie | Spiomis choola Lc [Resident [60 22-22 Foraging [SX Team
7 jararoo2t ‘915|Grested Serpent Eagle | Spiomis choola Le [Resident [60 an 2 Flying [Sx Tear
a jararzo2 7327] Crested Serpent Eagle | Spiiomis cheola Le [Resident as 222 Flying [Sx Team
iT fararaaat 1517 |Crested Serpent Eagie | Spiiomis cheola, Lc Resident feo Ea Ce 2 Flying [Sx Team
2 fareroo2t 71530]|Crested Serpent Eagie | Spiiomis-cheola Le [Resident is o [Caught on a branch [Sx Team
0 farer202r 7025|Crested Serpent Eagle | Spiiomis cheola Le [Resident [a0 om Flying [Sx Team
a fararz02 1028 {Crested Serpent Eagle | Spiomis choola Lc [Resident feo. a2 2 2 Flying [Sx Team
3 fsra027 71200|Crested Serpent Eagle |Spiiomis cheola Lc Resident a0 ht Flying and eating [Sx Team
fa jarzrr202t 7027 Crested Serpent Eagle |Spilomis cheola Lc [Resident as re Flying and Song [Sx Team
5 jarzaro02 '933]Grested Serpent Eagle | Spiiomis choola Lc [Resident as 222 Flying [Sx Team
6 jarzarzo2 1928 Crested Serpent Eagle | Spilomis choola, Lc [Resident [120 p22 2 2 ss Foraging [Sx Team
a jararzo2t 7258 [Crested Serpent Eagle | Spiiomis-chola Le [Resident cd meme Flying [Sx Team
la fariziz02r 1547 |Crested Serpent Eagle |Spiiomis cheola Lc [Resident iE Bs fs 22 2 2S Flying [Sx Team
2 fazorzo2r 1601 |Crested Serpent Eagle | Spilomis cheola Lc [Resident 2190) Ea Ln 2 a a Flying [Sx Team
5 farier202r 7425] Grested Serpent Eagle | Spllomis choola Lc [Resident fs. rf Flying [Sx Team
6 fsrizizaat ‘920 |Grested Serpent Eagle | Spomis choola Lc [Resident 220, Ea CC Flying [Sx Team
6 lsriviz02t 7052] Crested Serpent Eagle | Spiiomis choola, Lc [Resident zea, Ee Flying [Sx Team
2 fazazo2r 71300|Crested Serpent Eagle |Spilomis cheola Le [Resident hao ome Flying [Sx Team
3 jszor2024 ‘845 Crested Serpent Eagle | Spilomis choola Lc [Resident [30 omni Flying [Sx Team
10 farzaroo2t 4023|Crested Serpent Eagle |Splomis cheela Le [Resident [60 22 [2 [2 finding food on air [SX Team
aie fere2027 71124 Crested Serpent Eagle | Spiiomis cheola Le [Resident [60° ft Flying [Sx Team
‘ada, fre2021 71454 Crested Serpent Eagle | Spiiomis cheola Le [Resident [30° At Flying [Sx Tear
2 jr 72027 '900|Grested Serpent Eagle | Spiomis choola Le [Resident iz A Flying [Sx Tear
6 re202% 7125] Crested Serpent Eagle | Spiomis choola Lc [Resident [1a CC Flying [Sx Team
6 fara2021 71450|Crested Serpent Eagle | Spiiomis cheola Lc [Resident ls Ce Flying [Sx Team
T jare2027 ‘315|Grested Serpent Eagie | Spiomis choola Le [Resident [60 mn Flying [Sx Team
T jri2021 71450] Grested Serpent Eagle | Splomis choola Lc [Resident fra CC 2 2 Flying [Sx Team
5 7125/2024 11500] Crested Serpent Eagle | Spiomis choola Lc [Resident fas om Flying [sx Team
6 rr2ri2024 '901]Grested Serpent Eagle | Spiomis choola Lc [Resident Joo. Co [Soaring [Sx Team
a jazsr202 7142 |Crested Serpent Eagle |Spiiomis cheola Lc [Resident EC) ome Soaring [Sx Team
ra jr26r202% 71000] Grested Serpent Eagle | Spiomis choola Lc [Resident [20 a2 [Soaring [Sx Team
la ferao024 ‘958 rested Serpent Eagle | Splomis choola Lc [Resident [ra CC CC Fa Pa PP Z| [Soaring [sx Team
fa frar2021 7013 |Crested Serpent Eagle |Spiiomis-cheola Le [Resident feo 22 [22 [Soaring [Sx Team
la jara2021 7025|Crested Serpent Eagle |Spilomis cheola Lc [Resident A fa0 Ea Cc 2 [Soaring [Sx Team
la jara2021 1042|Crested Serpent Eagle | Spilomis cheola Le [Resident [360 (a a a [Soaring [Sx Team
Ta jrar2021, 7403 |Crested Serpent Eagle | Spilomis cheola Lc [Resident [60 fii [Soaring [Sx Team,
2 farier202t '936] rested Serpent Eagle | Splomis choola Lc [Resident Fr [300 (2 2 2 a z [Soaring [Sx Team
a jari7iz02 7005|Crested Serpent Eagle | Spilomis cheola, Lc [Resident [a0 ome Flying [Sx Team
la jarier202 71105] Crested Serpent Eagle |Spilomis cheola, Lc [Resident [reo Ea 2 [Soaring [Sx Team
la larisr2028 71200] Grested Serpent Eagle | Splomis choola Lc [Resident feo. Ce Ca [Soaring [Sx Team
2 farizizaat ‘G10|Grested Serpent Eagle | Splomis choola Lc [Resident 0 oD [Perching on Wee branch [Sx Team
im farierzo2r 7044 Crested Serpent Eagle |Spiiomis cheola Lc [Resident [so 22 [22 [Soaring [Sx Team
a larierzo2r 1348] rested Serpent Eagle | Splomis choola ic [Resident 20) la [2 [Soaring [Sx Team
0 rorn200% ‘941 Crested Serpent Eagle | Splomis choola Lc [Resident a [120 Pe [Soaring

"0 rorZozi 7314] Crested Serpent Eagle |Spiiomis-cheola Lc [Resident as 2s [Soaring

ng r022021 ‘927 |Grested Serpent Eagle | Spilomis choola Le [Resident ls [0 i a [Soaring

6 rvar2024 1827 Crested Serpent Eagle | Spilomis choola Le [Resident [60 2 [2 [22 [Soaring

Ta roror2027 958] Crested Serpent Eagle | Splomis choola Lc [Resident [180 a

a TUTOR ‘347 |Grested Serpent Eagle |Splomis choola Lc [Resident Afro EN Fing Sac
IF Tr1072027 ‘816 |Grested Serpent Eagle | Spilomis choola Lc [Resident A 0 EE [Soaring [St Team
HL 7TH16/2021 7434 Crested Serpent Eagle |Spilomis cheola, Lc [Resident Ao a [Soaring [st Team

RAPID ECOLOGICAL ASSESSMENT REPORT

wwwerm.com Version: 1.0 Project No.: 0598121 Client: Impact Energy Asia Development Limited (IEAD) March 2022
Rapid Ecological Assessment at Monsoon
Windfarm Power Project, Dakcheung District

Final Draft Report

Phiapalath, P., Khotpathoom, T., Soukhavong, M. and Phiravong, S.

Environmental Resource Management (ERM)

February 25", 2021
Table of Contents

SUMMARY

ACKNOWLEDGEMENTS

1. INTRODUCTION......

2. BACKGROUND

2.1 Forest zones and key habitats and species

2.2 Understanding of ecological health...
3. OBJECTIVES OF THE ASSESSMENT.
4. METHODOLOGY...

41 Reviews and Assessment Approach...

4.1.1 Forest types and habitat reviews....

4.1.2 Reviews of fauna species distribution

4.1.3 Field assessment techniques.

4.2 Data Analysis

43 Expert Judgment for Ecological Rating

44 Assessment Team

45 Field Equipment.

46 Limitation of the Assessment

5. RESULTS.

5.1

5.2 Forest, Land Use Type and Habitats...

5.2.1 General description

5.2.2 Dominant flora species

5.2.3 Key flora species

5.2.4 Endemic flora species

5.3 Fauna.

5.3.1 Dominant fauna species

5.3.2 Key fauna species.

5.3.3 Endemic fauna species.

5.4 Rating of Ecosystem by Sample Plot

5.5 Threats

2 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
5.6 Critical Habitats and Key Species

5.7 Conservation Areas and Conservation Significance
6. RECOMMENDATIONS
7. CONCLUSION
REFERENCES

Annexes

Annex 1. Data Sheet by Sample Plot

Annex 2. Percentage of detailed categories of land use type of the Monsoon Windfarm
Power Project.

Annex 3. List of waypoints for Sample Plots .

Annex 4. Summary of international environmental standards.

Annex 5. Data form for sample plot assessment ....

Annex 6. Distribution of Globally threatened species in the project area according
IUCN/IBAT Database

3 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
SUMMARY

This report of Rapid Ecological Assessment (REA) was prepared for Monsoon Windfarm
Power Project of Impact Energy Asia Development Limited (IEAD). The purpose was to
gather the current status of ecological health of the proposed concession area of the
Project through a rapid assessment based on survey points that covered a wide cross
section of both natural and modified habitats across the entire concession site, focusing
particularly on areas where turbines or overhead lines are proposed.

The proposed Monsoon Windfarm Power Project has a concession area of ca. 708km? with
its capacity of 600 MW and a 500 Kv Transmission Line of 21.3 km crossing to Vietnam.
The project is located in Dakcheung District of Sekong Province, the highland of the
southern Laos and known Dakcheung Plateau of altitudes over 1,000 ma.s.l., (ranges from
800-1,600m). The Dakcheung Plateau is also internationally recognized as is one of Key
Biodiversity Areas (KBAs)/and Important Bird Area (IBA) of BirdLife International.

The rapid ecological assessment was conducted from December 2020 to January 2021
through direct observations after meeting with relevant provincial and district offices. At
field survey as 29 sample plots (SP) were defined in the Monsoon Windfarm Power
Project. Using GIS and Mapping helped define the sample plots to cover all habitat
representatives including grassland. For each survey site was estimated for ranging up to
500m around the GIS point where the survey was conducted. The assessment recorded
properly on data set using data forms. A grading system was used for this assessment as
to give a score from 1 lowest to 5 highest in scaling the values of each sample plot.

Given a short period of time for many sample plots (SP) were completed as on average up
to 2 hours per sample plot was available. Apart from some quantitative data collection, a
qualitative assessment as expert judgement was used to assess each SP as much as any
possible justification with available evidences and photos to support for references of the
assessment. At each SP, the survey team recorded waypoints, geographic conditions,
habitat conditions/forest structures, dominant tree species, key species as well as fauna
species. Also, based on the field condition and its remote area it was also predicted a likely
species to occur. In addition, some interviews with local villagers around the sample plots
were conducted accordingly.

Results of the REA showed that the concession area of the project and according to GIS
analysis was mainly evergreen forest (upper evergreen/semi-evergreen), shrubland,
coniferous forest (pine woodland) and grassland, of which some parts of the Upper
evergreen forest at higher elevation over 1,500 ma.s.l., is considered montane forest (e.g
SP 4). Good forest cover was found in the northernmost and eastern section - along the
proposed Transmission Line (located outside the concession area). The evergreen forest
of the project concession area was counted for 40%, then shrubland/secondary
forest/fallow, was counted for 43%; while, the coniferous forest is only 3%.

4 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
Dominant flora species slightly varies based on forest types. The dominant species tree in
the project area, based on frequency of detection from sampling plots consist of Mai kor
Lithocarpus lolystachyus (Wall.) Rehd, (Fagaceae), Mai Paek sambei Pinus kesiya Royle ex
Gognep. (Pinaceae), Diospyros silvatic Roxb, Mai khaen Hopea pierrei Hance, Cinnamomum
iners Reinw. Ex Blume, Castancea mollissima Blume, Aporosa Iplanchoniana Baillon ex
Mull-Arg. (Euphorbiaceae).

The dominant species in the evergreen forest - the large evergreen trees such as Hopea
pierrei Hance (Dipterocarpaceae), Cinnamomum iners Reinw. ex Blume (Lauraceae),
Dacrydium elatum (Roxb.) Wall. ex Hook., Dacrycarpus imbricatus (Blume) de Laub.
(Podocarpaceae) and Pinus kesiya Royle ex Gordon (Pinaceae). In the lower layer is also
dominated by evergreen trees such as Lithocarpus polystachyus (Wall.) Rehd, Castancea
mollissima Blume, Diospyros silvatica Roxb (Ebenaceae), Aporosa tetrapleura Hance
(Euphorbiaceae) and Ficus annulata Blume (Moraceae).

With reference to the distribution of plant species, there were some key species not only
globally threatened species but also national prohibited and special tree species list of the
Lao PDR according to the national regulation were present in the project area.
Nevertheless, not all of them were recorded during the assessment. Apart from key
species there are some important tree species which were found in the proposed
transmission line (TL) section such as Mai hing luang (Dacrydium elatum), Mai hing deng
(Dacrycarpus imbricatus), Mai Chuang (Cinnamomum iners) and Mai Khaenhin (Hopea
pierrei). These are listed as special tree species of the country. Interesting, Mai Paek sam
bei (Pinus kesiya) which is one of dominant species was recently recorded in Laos. This
pine forest was found in scatter within semi-evergreen forest throughout the project area
especially in the southern and central-north sections. This pinus species in Dakcheung
Distict is under high threat due to large forest area was slashed for cultivation. Likely the
pine is not well recovered when the plot was slashed repeatedly. Succession plants were
observed and dominant pine tree to regrow which therefore this species will be degraded
and lost.

There would be some endemic flora species in the area as recently some new species were
discovered in southern Laos, Champasak Province such as Hedychum chayanianum
Wongsuwan in the family of Zingiberaceae and so due to their potential distribution areas
these species might be found in the project area, likely in the northernmost and eastern
sections.

Through the current reviews and rapid assessment of fauna species showed that the
project area especially the concession area is considered poor ecological status except the
northernmost zone and along the proposed TL revealed important ecological value.
Overall, some forest bird species were seen during the assessment especially small forest
birds and some evidences of mammals were recorded especially at SP 4, 7, 8, 9 and 10
where these SPs were located in Upper evergreen forest. The globally threatened species
that were recorded directly during the field assessment such as Sambar Rusa unicolor

5 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
(VU), Southern Serow Carpriconis sumatraensis (VU) and Bear - probably Asiatic Black
Bear Ursus thibetanus according to the IBAT database. These species were found at SP 4
(northernmost zone at altitude of 1,600 m a.s.l. Further on north from the SP 4 is more
interesting since Buff-cheeked Gibbons and Red-shanked Douc Langurs were reported.
Some more interesting globally threatened wildlife species were reported and would be
present in these SPs.

Although the previous known Important Bird Area (IBA), its value has no longer. Three
sample plots (SP 1, 5 and 6) are located in the Dakcheung IBA/KBA, its habitats at these
SPs are highly degraded, converted to agricultural land (hill rice cultivation). Actually, this
issue was reported during the reassessment in 2008 (BirdLife International). Therefore,
the degradation of the Dakcheung IBA is well confirmed.

For the ecological value, a total of 29 SPs were rated and showed that the ecological value
of the project area is considered poor. The SPs with poor and seriously poor ecological
values covering highest proportion of the total SPs, and that was counted for 58.62%, then
the SPs with satisfied ecological value was counted for 31%. While, only 3 SPs were rated
as high ecological value which was counted for only 10.34%.

This is a rapid assessment which would not provide details of the ecological values and
species counts. However, it provides and guide where high or low ecological values which
the project can redesign by relocating some turbine towers and power plant appropriately
and where of less environmental and social impacts. In addition, as to ensure sound
project development, a full biodiversity assessment in the critical habitats (high
biodiversity zone) with specific survey for key species should be conducted in the near
future. They key and target species for the assessment and are sensitive and associated
with the project induction like Buff-cheeked Gibbon Nomascus annamensis (EN) and Red-
shanked Douc Langur Pygathrix Nemaeus (EN).

In principle, the assessment should cover all taxon (mammal, bird, herps, fish and plant)
and by 2 seasons. Camera traps should be used for this assessment as to verify some
important species that could not be detected from direct observations. Consequently,
ecological baseline can be developed based on the assessment results for long-term
monitoring.

6 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
ACKNOWLEDGEMENTS

This assignment of consultancy for Rapid Ecological Assessment could not be well made
possible without the assistance from the Impact Energy Asia Development Limited
(IEAD)’s team and technical guidance from Environmental Resource Management (ERM),
as well as Sekong Provincial Office of Natural Resource and Environment (PoNRE) and
Dakcheung District Office of Natural Resource and Environment (DoNRE).

Therefore, we would like to sincere thanks and appreciate all your assistance and advice
throughout the period of this assignment especially Mr. Chanhao Sayathong (Head of
Environment Section of Sekong PONRE), Mr. Somphone Bounxayalath (Head of
Dakcheung DoNRE) and Mr. Chaovalit Khunchaiyaphum (Project Site Manager) of IEAD.
The field assistants, Mr. Thipphasone Saynamlin from Sekong PoNRE and Mr. Outhid from
Dakcheung DonRE who participated in the fieldwork throughout the field assessment.

Special thanks to Mr. Narut Boakajorn (IEAD) and the ERM team, Mr. Les Hatton and Mr.
Pobai Tang for their technical guidance, coordination and cooperation.

7 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
1. INTRODUCTION

This report of Rapid Ecological Assessment (REA) was prepared as part of Environmental
Resource Management (ERM) Consulting for Monsoon Windfarm Power Project of Impact
Energy Asia Development Limited (IEAD). The purpose was to gather the current status
of ecological health of the Project through a rapid assessment using random sampling and
as to provide recommendations whether any section of the area is considered high
biodiversity value and that necessary to conduct a full biodiversity assessment or not.

The proposed Monsoon Windfarm Power Project has an area of ca. 708km? with its
capacity of 600 MW anda 500 Kv Transmission Line of 21.3 km from the power plant to
the Lao-Vietnam border. The project is located in Dakcheung District of Sekong Province,
the highland of the southern Laos (see Fig. 1). A windfarm power project is an
inexpensive source of electric power and it is clean power technology, competitive with
and cheaper than a hydropower dam project as well as coal and gas plants, with lower
negative impacts. However, it requires quite large area of land concession which would
generate some negative impact on terrestrial ecosystem and other species associated
during the project construction, in particular. Sound investment project is necessary to
be careful with project induction to avoid major environmental and social impacts. Any
potential negative impacts to be prevented and mitigated from the planning and
engineering design as to ensure mitigation measures are well in place at all stages of the
project development. Therefore, understanding the current status of ecological health is
fundamental in this regard.

Figure 1. Monsoon Windfarm power project

8 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
2. BACKGROUND

Dakcheung District of Sekong Province is located in Dakcheung Plateau and borders to
Vietnam. Sekong Province is the smallest province, also has the smallest population
(113,048 as of 2015) and the lowest population density of any province in the country. It
was established in 1984 by splitting from Salavanh Province. The province has the most
diverse ethnic groups in Laos as 14 ethnic groups, they are more of animism worship.

Dakcheung District is upland district, the remote district with about a half of it is plateau,
non-plateau is found in the north to the east which are mountainous of high terrains. The
average of altitudes in the district is ca. 1,000 m a.s.l., (ranges from 800-1,600m). Access
to the district was very difficult in the past but it is easier today after the access road was
upgraded in recent years. Local villagers rely on hill rice cultivation, cattle raising and crop
plantation especially coffee plantation. It is one of coffee producing areas of Lao PDR, but
not much known to public.

2.1Forest zones and key habitats and species

Dakcheung District is part of Southern Annamite Mountain Range, with considering low
temperature during dry season in January to March with high precipitation of the
southern region. According to the data source from https://www.weather2visit.com, the
lowest temperature at 11°C (see Fig. 2). Although during dry season it has some rain.
These conditions are influencing to the dominance of specific vegetations in the district.

Jan Feb Mar Apr May jun Jul Aug Sep Oct Nov Dec
Min°C 11.8 13.7 158 175 184 184 189 185 176 16.7 153 132
Max°C 21.8 23.1 25 26.9 273 27 265 26.6 25,7 246 22.9 221

Average Monthly Rainfall

rain rain
25in

20in
15in
10 in

Sin

Oin

Jan : Feb Mar Apr May Jun Jul Aug Sep Oct Nov’ Dec

Figure 2. Climate of Dakcheung District

Forest zones and forest ecology of Lao PDR were originally classified by Vidal (1960) and
later by Rundal (1999) and also related wildlife habitats by Duckworth (et al. 1999). The
recent publication confirmed the previous forest zones identified in the country

9 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
(Inthakoun and Delang, 2008). In this regard, Dakcheung District is dominated by upper
evergreen forest, coniferous forest, shrubland and grassland. The eastern section of
Dakcheung District is part of Annamite Mountain Range with good forest condition; the
southwestern section of the district is mainly semi-evergreen forest, coniferous forest,
shrubland/grassland; the northeast section is mainly semi-evergreen/Montane forest,
and the central section is semi-evergreen, coniferous, shrubland/grassland.

Internationally, at Dakcheung, Key Biodiversity Area (KBA) was identified by IUCN and
Important Bird Area (IBA) by Birdlife International; however, these two international
recognized names are just exactly the same site. It is located in the central-west of the
district (see Fig. 3). The habitat is characterized with semi-evergreen, pine woodland,
shrubland and grassland. The Dakcheung Plateau IBA, LAO15 has an area of 5,140 ha was
identified in 2003 and reassessed in 2008. Its value of international conservation of
significance due to being home to some endemic birds and winter birds. According to the
Birdlife International the area supports important habitat for Yellow-billed Nuthatch
(Sitta solangiae) as Globally Near-threatened, Black-crowned Barwing (Actinodura
sodangorum) as Globally Vulnerable species and Yellow breasted Bunting (Emberiza
aureola) as Globally Critically Endangered.

Dakchung Plateau i NU N

Ban Phon

Figure 3. Location of Dakcheung Plateau IBA

2.2 Understanding of ecological health

Ecosystem health have emphasized the integration of ecological, economic and human
processes (Rapport et al. 1998) and measures of sustainability and system resilience. It is
also briefly to count for structure and function of that ecosystem. It can vary from site-to-
site and for ecosystem to ecosystem. Ecological health is certainly about
structure /composition and function; terrestrial ecological health is about forest structure,
species in composition and forest ecosystem services. The forest structure can vary which
is depending on types of forests and habitats.

For Lao PDR, evergreen or deciduous forest has very similar in habitat structure and
species composition. It is meant the origins of these forest types without human

10 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
disturbance and located in remote area can provide very similar biodiversity values -
species composition, as well as their forest ecosystem services, forest products including
watershed and carbon sequestration. For a deep study, ecosystem health can indicate in
water quality and flows which is undoubted that these parameters to be included for
freshwater ecological health assessment and monitoring (Brien et al. 2016). Notedly,
fauna species is more important and sensitive than flora regarding their concern of
extinction. A presence of globally threatened fauna species is more important to give a
rate of particular ecological health than the globally threatened flora species. Meanwhile,
it needs to understand the value of some particular species whether it is also endemic or
unique to only the area or not. Thus, the key value of weighting an ecological health is for
globally threatened species and then original evergreen/mixed deciduous/deciduous
forest where is often identified to higher biodiversity, as well as any remote site is likely
remaining of important biodiversity. Of which, flagship species or indicator species for
biodiversity value can be told by the presence of some certain species.

Similarly, High Conservation Value Forest (HCVF) is used to classify the value of forest
ecosystem, it is to define critical ecological attributes, ecosystem services and social
functions (Jennings and Jarvie, 2000). The term “High Conservation Value Forest” (HCVF)
is one of conservation principles has been developed since early 2000s and the first
publication made in 2003 (Jennings et al. 2003). Where a forest is identified to HCVF is
often meant a critical habitat especially for HCVF 1, 2 and 3.

A term of High Conservation Value it must be anything of really sufficient attributes for
conservation value. It is about all forests contain environmental and social values, such as
wildlife habitat, watershed protection and cultural significance. There are associated with
important fauna and flora species as well as basic and ecosystem services. Firstly, it needs
to understand the current status of biodiversity, find out if any endangered and key
species (Phiapalath, 2020). Relevant support data would be gathered from reliable
reports and field verifications (Phiapalath, 2019). The values identified should contain
globally, regionally or nationally significance for conservation regarding key species and
habitats/ecosystem, status of those species whether they are viable population!
(Phiapalath, 2020).

Among HCVF types, of which HCVF 1 is most important HCVF type for ecological
conservation. Any site to be defined as HCVF 1 should be qualified enough regarding
habitats and species. The habitats should contain a critical value which is used by globally
threatened/endangered wildlife species (Phiapalath, 2020). There will be the presence of
even a few endangered species with viable populations and containing of important
mineral licks where some wild animals use them permanently or for nesting site (refugia)
of some or a few globally threatened species; or outstanding of old growth forest which

1 The viable population is meant that species have some reasonable number of populations in the assessment area which
could be understood by any means.

11 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
contains critically/endangered flora species; as well as important endemism species
which could not be found elsewhere.

For Lao PDR, the important indicator species in terrestrial forest at canopy level are
Gibbon and Great Hornbill, but including Langur (Silver Langur Trachypithecus cristatus
and Red-shanked Douc Langur Pygathrix nemaeus), on the ground will be a large mammal
(Asian Elephant Elephas maximus, Gaur Bos gaurus, Banteng Bos javanicus, Sambar Rusa
unicolor, Bears Ursus thibetanus), and a large ground birds (Green Peafowl Pavo maticus,
Silver Pheasant Lophura nycthemera, Siamese Fireback Lophura diardi, Grey Peacock
Polyplectron bicalcaratum). Importantly, for the part of Anammite could be including also
Saola Pseudoryx nghetinhensis, Large antlered Muntjac Muntiacus vuquangensis, Stripped
Rabbit Nesolagus timminsi, as well as Great Argus Argusianus argus.

Using IUCN database for understanding a distribution of globally threatened species
according to IUCN Redlist. The globally threatened species are critically endangered (CR),
endangered (EN) and vulnerable (VU) species. A presence of globally threatened fauna
species with some reasonable population is considered important as viable population
than just a few individuals.

Therefore, in principle, ecological health can be measured on current status of habitats,
forest composition (flora and fauna species) and forest functions. The habitat to be
observed on its structure and physical components but that should consider the nature of
particular habitat origins. The flora to be observed and roughly identified as to obtain a
species diversity. Also, for the fauna to be observed from any evidences encountered,
understanding from forests and its remote area, access ability e.g steep terrain. By
understanding these can help complete score sheet of ecological health appropriately (see
Table 1).

3. OBJECTIVES OF THE ASSESSMENT

The objective of this assessment was to gather the ecological status of the proposed
concession area of the Monsoon Windfarm Power Project. It was to identify key elements
of terrestrial ecosystem, understanding the current status of ecosystem health - forest
structure and compositions.

4, METHODOLOGY

4.1Reviews and Assessment Approach

Forest types as well as habitat types in the project area were reviewed and analyzed. Some
relevant databased (IBAT/KBA/IBA), materials e.g reports on biodiversity/wildlife
monitoring in the survey areas including along the transmission line. Field assessment of
this REA at the project area using appropriate techniques was conducted accordingly.

12 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
4.1.1 Forest types and habitat reviews

Forest cover and habitats were reviewed and described from some information support
during the field visit. Using ArGIS for forest type analysis which was interpreted from
Landsat imageries based on pixel-based classification. Land cover/land use was classified
using ArcGIS application to produce land cover maps of the project area. Based on habitat
classification by ADB (2010), the natural habitat is an environment where the biological
communities are largely formed by native plant and animal species, primary ecological
functions remain by non-modifying. The modified habitat is altered natural habitat, often
formed by degrading of or the removal of native species for harvesting, land conversion
and/or introduction of alien flora and fauna species which we can understand as
agricultural land/fallow. By the way, it is to be noted for some natural bareland/grassland.

Once again as mentioned early, forest habitats/zones and forest ecology of Lao PDR were
originally classified by Vidal (1960) and later by Rundal (1999) and also related wildlife
habitats were by Duckworth (et al. 1999). The recent publication confirmed the previous
forest zones identified in the country (Inthakoun and Delang, 2008). In this regard,
Dakcheung District is dominated by evergreen forest with some coniferous forest,
shrubland and grassland.

4.1.2. Reviews of fauna species distribution

Apart from habitats, habitat suitability a species distribution in the project area including
the transmission line section was conducted based on the database of IUCN IBAT, IUCN
Redlist and Key Biodiversity Area (KBA) as well as International Bird Area (IBA) of
BirdLife International. Particularly those globally threatened species in the project area
to which are present today. The most important species are critically endangered (CR),
endangered (EN) and vulnerable (VU) species as sometime they are called key species.

4.1.3 Field assessment techniques

The rapid ecological assessment was conducted in the field from December 2020 to
January 2021 through direct observations after meeting with relevant provincial and
district office. The team met with Environment section of Sekong PoNRE (Provincial Office
of Natural Resource and Environment) and Dakcheung DoNRE (District Office of Natural
Resource and Environment). The field survey including along the proposed transmission
line, 29 sample plots in total were defined in the Monsoon Windfarm Power Project prior
to the field visit Using GIS and Mapping helped define the sample plots to cover all habitat
representatives including grassland. For each survey site was estimated for ranging up to
500m around the GIS point where the survey was conducted. The assessment, the team
did try to get to the point and walked around the point to record necessary data properly
using data form (Annex 5).

Habitat observation: for each SP, the team observed the forest structure, understanding
original habitats, habitat changes, and identified dominant tree species, key species and
some endemic species where possible. A type of tree species present and tree species
dominance informs a forest type.

13 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
Flora species identification: the dominant and key plant species were identified during
the field assessment with photographing of tree trunks/barks, leaves, flowers and fruits
where possible especially those plants were unidentified immediately. For the unfamiliar
trees, their fruits were collected and photographed.

Fauna species identification: collected any possible evidences with photos to support for
references of the species which often seen feces, droppings, tracks, feeding sites, and
direct sighting (birds). Apart from this as expert judgement was used to qualify the
assessment (qualitative) for each SP. Also, based on the field condition and its remote it
was predicted a likely species to occur. In addition, some interviews with local villagers
whose settlement are closed to the SPs were conducted accordingly (see Fig. 4).

4.2 Data Analysis

Flora species identification: unidentified tree species, with their photos and specimens
were identified using the Herbarium of the Biology Department, Faculty of Natural
Science/NUoL in Vientiane, as well as using identification keys and resources available
for the region (Smittinand et al. 1990, Nanthavong et al., 2019). Senior botanists were
consulted for double check, and also, some plant collections were compared with type
specimens that digitized in the website of National d’Histoire Naturelle Herbarium
Paris/Royal Botanical Garden Edinburgh UK.

Fauna species identification: mostly fauna species including birds were identified
immediately during the field visit except some of them as well as evidences found such as
feces/droppings which were double checked and also consulted with senior wildlife
specialists. Any evidences of fauna species were photographed.

4.3 Expert Judgment for Ecological Rating

The survey team wrapped up the key findings for each sample plot and gave appropriate
scores. The team discussed and agreed on scoring for each sub-parameter using the
grading system (see Table 1). In principle, ecological health can be measured on current
status of habitats, forest composition (flora and fauna species) and forest functions. The
habitat to be observed on its structure and physical components but that should consider
the nature of particular habitat origins. The flora to be observed and roughly identified as
to obtain a species diversity. Also, for the fauna to be observed on any evidences,
understanding from forest and its remote area, access ability e.g steep terrain.

Based on the current available data from the field assessment and verification. Some
quantitative data were collected as any possible evidences with photos to support for
references of the assessment, and with qualitative assessment by expert judgement was
used for final assessment of each SP.

Therefore, a grading system for this assessment was to give a score from 1 lowest to 5
highest in scaling the values of a sample plot, given in Table 1 as below.

14 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
Table 1. Definition of given scoring by scale of each sub-parameter

Parameter | Scoring | Definition
Habitat 1 Lowest, very poor, basically barren, rocks, no trees only some bushes
2 Fairly low, poor forest condition, mostly fallows, shrubland, orchard
3 Medium, some fairly good habitat but some degradation
4 Fairly high, as mostly original forest with some changes, just 2 stories
5 Highest, exceptionally as all original forest, good structure, 3-4 stories
Flora 1 Lowest, no any diversity of flora species with no any globally threatened
species present.
2 Fairly low, likely low diversity of flora species with no any globally
threatened species present or likely to occur.
3 Medium, some fair diversity of flora species with some fewer number of

globally threatened species present or likely to occur.

4 Fairly high, high diversity of flora species with some good number of
globally threatened species present or likely to occur.

5 Highest, exceptionally it is very high diversity of flora species with many
globally threatened species present, likely to occur.

Fauna 1 Lowest, no any diversity of fauna species with no any globally threatened
species present.
2 Fairly low, likely low diversity of fauna species with no any globally
threatened species present or likely to occur.
3 Medium, some fair diversity of fauna species with some fewer number of

globally threatened species present or likely to occur.

4 Fairly high, high diversity of fauna species with some good number of
globally threatened species present or likely to occur.

5 Highest, exceptionally it is very high diversity of fauna species with many
globally threatened species present, likely to occur.

4.4 Assessment Team

The consulting team consists of 10 members (6 consultants, 2 government staff and 2
villagers). The expert team with similar background on ecology (biodiversity, wildlife,
botany). Also, with some strength and multiple disciplinaries, qualified degrees and
relevant experiences. This assessment was led by Dr. Phaivanh Phiapalath who has
substantial work experience in biodiversity assessment. The expert team consists of 4
experts and 2 assistants (see Table 2 and Fig. 3).

Table 2. List of experts and participants

Expert team
1 | Dr. Phaivanh Phiapalath PhD in Envon. Biology Wildlife and Team Leader, and
protected area Mammal/ bird/ecology
2 | Dr. Thananh Khotpathoom PhD in Forest Resource | Wildlife, Bird and | Bird/habitat/ecology
Management forest habitat

15 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
3 | Dr. Metmany Soukhavong PhD can. in Forest Botany Botanist/forest ecology

Ecology
4 | Mr. Duangphachanh Souvansai MSc in Forest Forest and Habitat/forest ecology
Management wildlife ecology
5__| Mr. Sounthone Phiravong B.Sc in GIS Mapping GIS/mapping
6 | Mr. Nep Thonephakdy Certificate Biodiversity Field assistant
Survey
Field assistants from Government and local community

Mr. Thipphasone, PoONRE Sekong PoNRE
Mr. Outhid, DONRE Dakcheung DoNRE
Mr. Phanthaphone Village assistant
Mr. Kideng Village assistant

Figure 4. Survey team and field activities

4.5 Field Equipment

Binoculars (2 units), long lens camera (4 units), GPS (3 units) etc. Also, maps (3 set), fine
pencils, data forms, compasses, rulers etc.

16 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
4.6 Limitation of the Assessment

During the field assessment in December and January it was quite cold and little raining
in the first few days at Dakcheung District especially in early morning. Road access to
some sample plots was difficult, only 4WD is capable to get through. A dozen of SPs was
away from access road so only on foot to get reach the point. Due to many SPs and only a
short time per sampling plot was available which made limitation of the assessment. With
reference to the field plan design it was estimated time takes for the assessment up to 2
hours per sample plot; however, to reach some SPs took longer especially for SP 4 that the
team stayed overnight at the plot. Luckily, we employed more team members so we can
split to work concurrently by sub-teams after the all team members had worked together
from the beginning.

5. RESULTS
5.1 Forest Zones and Habitats

Dakcheung District is located at higher elevation of over 800 m a.s.l., dominated by
evergreen forest, shrubland, coniferous forest and grassland. Forest zones of the project
area - Monsoon Windfarm Power Project, were environmentally divided into 3 zones as
eastern, northern and central-southern zones. The eastern zone where the alignment of
the proposed transmission line runs through is upper evergreen forest. It is part of the
Southern Annamite Mountain Range with good forest condition, receives high
precipitation; also the northern zone is the highest elevation of the district at peak of over
1,600 m a.s.l., with influencing by high precipitation, this area is considered Montane
forest. These two forest zones are mountainous, upper evergreen forest/montane forest
but not considered as Dakcheung Plateau. The central-southern zone is mainly known
Dakcheung Plateau, it is highly dominated by semi-evergreen forest, coniferous forest,
shrubland and grassland. The habitat of the Dakcheung Plateau is poor since as majority
of the habitats has been converted to agricultural land. Only the forest block nearby Ban
Daknong is legally known Xieng Luang Production Forest2. By the way, the Dakcheung
Plateau is considered one of Lao IBAs for bird conservation. Nonetheless, forest habitats
of the IBA (SP 1,5 and 6) were highly degraded, mainly converted to agricultural land.

5.2 Forest, Land Use Type and Habitats

With reference to the data source from National Forest Inventory and Planning/
Department of Forestry, there are 12 categories of land use identified in the Monsoon
Windfarm Power Project (see Fig. 5 and Annex 2). Of which, 3 main forest types were
identified as Evergreen which covers for 40% of the project area; shrubland? is counted
for 43%, then coniferous and other land use types. The evergreen forest in Dakcheung
District especially in the project area has 3 sub-types as Upper evergreen forest, Montane

2 Production forest is the forest for use, provides a supply of forest products (including timbers).

3 Shrubland is a mosaic of bushes, clumps of short trees occur in poor soil. It may be the nature vegetation
type ina particular region and remain stable over time, or a transitional community that occurs temporarily
as the result of a disturbance, such as fire or human activity e.g shifting cultivation. It is heavily degraded
vegetation which could be part of secondary forest but in poor condition and likely impossible to regrow well.

17 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
forest and Semi-evergreen forest. The Upper evergreen forest is located in the proposed
TL section from Dakcheung town toward the Lao-Vietnam border; the Montane forest is
in the northernmost of the project area and the Semi-evergreen forest is mainly in the
central and southern sections of the project area. The Evergreen forest which was found
largely in the project area, and this sub-forest type includes some small scattered pine
trees. It is not a coniferous forest since its portion is lower than 70% of Sample Plot (SP).

Figure 5. Land use of the project concession area

5.2.1 General description

The project area for this assessment is located in southern Lao PDR, between Sekong and
Attapeu Provinces (UTM: 1681183-1716006 N; 715042-744933 E), little information is
known in the area and the habitat condition was early described by Timmins and
Vongkhamheng (1996), as Upper evergreen forest/Mountain evergreen forest where at
elevation of over 1,000 m a.s.l. The project area, mainly in the northern and eastern
sections of the project area are mountainous. More than 80% of the project area is above
1,000m and the peak exceeds 1,650m in the northern area. The habitats of the project area
are Evergreen Forest (upper), coniferous forest, secondary forest/shrubland and
grassland‘.

‘Due to different definitions and purposes, forest types can be described differently. Land use type has different category

18 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
The Evergreen forest of Dakcheung District is the Upper evergreen forest and Semi-
evergreen forest as it occurs at high elevation of above 1,000 m a.s.l., which it is sometime
called Mountain evergreen forest. Also, under the Evergreen forest, it has sub-type Semi-
evergreen forest which receives lower precipitation compared to that of the Upper
evergreen forest. However, these two sub-forest types have some little differences in
forest structure, characteristics and compositions.

Evergreen Forest

Evergreen forest can be principally classified
into sub-types such as upper evergreen forest,
montane forest, semi-evergreen forest, dry
evergreen forest and lower evergreen forest. For
Dakcheung District it has both upper evergreen,
montane and semi-evergreen forests.

The Upper evergreen forest occurs in
mountains area of above 1,000 ma.s.l., and that
receives high precipitation. Also, if it is located
at higher 1,500 m a.s.l., is considered Montane
forest®. While, the Semi-evergreen forest is
considered receives lower precipitation but it is part of Upper evergreen forest. At a
high elevation than 800 mazs.l, the Semi-evergreen forest (SEF) has some pine species
while no any pine tree can be found in the Semi-evergreen forest at lower elevation.

The Upper evergreen forest (UEF) was found in the project area - just along the
proposed transmission line from SP 7 toward the Vietnam border, including SP 8, 9
and 10. Of which, the Montane forest was found in the northern section of the project
area at the SP 4 and this forest extends toward the north.

ree The floristic composition of the high mountain
evergreen forest is composed of the large
evergreen trees around 25-30 m in height
and around 60 cm in diameter. In general,
this habitat consists of two layers. The
upper layer is dominated by large evergreen
trees such as Hopea pierrei, Cinnamomum
iners, Dacrydium elatum (Roxb.) Wall. ex Hook.,
Dacrycarpus imbricatus (Blume) de Laub.
(Podocarpaceae) and Pinus kesiya Royle ex
Gordon (Pinaceae). In the lower layer is also
dominated by evergreen trees such as
Lithocarpus polystachyus (Wall.) Rehd, Castancea mollissima Blume, Diospyros silvatica
Roxb (Ebenaceae), Aporosa tetrapleura Hance (Euphorbiaceae) and Ficus annulata
Blume (Moraceae). In the understory is dominated by fern species such as Blechnum

from forest type and also habitat (wildlife). The forest type can be anything forested that includes riparian and swamp
forest; while the land use type can include secondary forest, agricultural land and settlement; and the habitat can include
grassland and paddy field etc. Therefore, their differences can be noted and described in this report among forest zone,
land use, forest type and habitat.

SMontane forest is a sub-type of Upper Evergreen Forest that is located at above 1,500 m a.s.l, has little difference in
forest structure and tree characteristics. The shorter and quite smaller tree, basically covers with mosses and lichens.

19 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
orientale (Blechnaceae), Dicranopteris linearis (Gleicheniaceae), Cibotium barometz
(Cibotiaceae) and Brainea insignis (Blechnaceae).

The Semi-evergreen forest (upper) has some similar forest structure and compositions
to the Upper evergreen forest but it has 3 layers with not located in or not much influenced
by high precipitation. The ¢ top canopy Leia ranged from 15m to 30m, the middle canopy
; which ranges from 5m to 15m and the

understory below 5m. Within the project area,
> this type of habitat was found in SP 2, 3, 5, 6,
; 12,13, 14, 16, 17, 18, 19, 20, 23, 24, 26, 28
and 29. Nevertheless, some of these plots
although as part of the semi-evergreen
forest, they were converted to agricultural
land which is sometime called shrubland.
The dominance trees of the Semi-evergreen
forest are more in the genus of Quercus,
Lithocarpus and Castranopsis of Fagaceae

which some of them drop leaves seasonally. However, it is quite mixed sometime as this
forest type is also called coniferous broadleaved forest when it has some higher portion
of Pinus.

This pure stands with nearly closed canopy,
and mixed coniferous trees and broad-leaved
trees species. Therefore, the dominated tree
species can include Pinus kesiya (Pinaceae),
Morella  cerifere  (L.) small, —_Lithocarpus
polystachyus (Wall.) Rehd, Lithocarpus tubulosus
(Hickel & A. Carmus) A. Camus. (Fagaceae),
Aporosa  planchoniana__ Baillon _ Miill-Arg.
(Euphorbiaceae), Memecylon edule Roxb.
(Melastomataceae). On the ground story cover
with fern species such as Dicranopteris linearis
(Gleicheniaceae), Cibotium barometz (Cibotiaceae) and Brainea insignis (Blechnaceae).

Coniferous Forest

Coniferous forest is mainly interspersed
with areas of grass and scrub, the trees are
relatively small. Pure stand of Pine tree
species Pinus kesiya Royle ex Gordon
(Pinaceaeas) as Coniferous tree species was
found such as SP 15 and 25, but still include
some patterns of Semi-evergreen forest in
the plots. The CF habitat has a poor or no
understory with up to 60% of its canopy cover,
their average height is around 20-25 m. This
type of habitat was found in SP 15, 17 and
partly for SP 2, 3, 5, 6, 12,13, 15, 16, 24 and
26. Although the coniferous forest there are still present of some broad-leaved tree
species that belong to genus of Quercus, Lithocarpus and Castranopsis in Fagaceae. On the
understory of coniferous forest was dominated by ferns such as Blechnum orientale

20 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
(Blechnaceae), Dicranopteris linearis (Gleicheniaceae), Cibotium barometz (Cibotiaceae)
and Brainea insignis (Blechnaceae) and also palm like Cycas micholitzii (Cycaceae).
Secondary Forest

This habitat is one of forest and land use type
which is mainly modified from SEF, it is located
widely, in scattered small areas but found
throughout the project area, especially the
southern, central and central-northern sections
of the project area. The secondary forest is the
habitat that was modified from originally semi-
evergreen forest. According to the land use map
as it also shows in shrubland largely. This
habitat was found in the SP 2, 3, 4, 5, 7, 11, 12,
14, 16, 23, 24, 25 and 29.

In general, the secondary forest of these SPs was originally from evergreen/semi-
evergreen. The tree height of old fallow at 10 m, they are usually dominated by the species
of families Fagaceae as Lithocarpus polystachyus (Wall.) Rehd, Quercus fabrei Hance,
Euphorbiaceae as Sterculia lancaviensis Ridl., Phyllanthus emblica L. Euphorbiaceae as
Phyllanthus emblica L., Aporosa tetrapleura Hance, Aporosa planchoniana Baillon ex Mill-
Arg. The secondary forest also includes distribution of tall grass as Khem Thysanolaena
latifolia and Lao Saccharum arundinaceum (Poaceae). The bamboo species are also
available in this habitat such as Mai Hia Schizostachum virgatum and/or Mai sod
Pseudostachyum polymorphum.

Shrubland: Shrubland is a mosaic of bushes as clumps of short trees occur in poor soil
condition and not well grow - as height of not over 3-4 m, part of secondary forest by the
habitat definition (see below).

It was originally modified from evergreen/semi-evergreen forest. It is about non-
potential forest/degraded forest around agricultural land, secondary forest (fallow) is
part of it, the fallows that could not be well regenerated due to lower soil layer and poor

21 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
soil. This forest type/habitat was found largely in the project area, covering 43%. The
shrub land is usually dominated by Melastoma floribundum Blume (Melastomataceae),
Rhodomyrtus tomentosa (Aiton) Hassk. (Myrtaceae).

Grassland: Grassland occurs scattered in the project area especially in the southern and
central, but just covering 1%. This habitat type is often found in a plateau including
Dakcheung Plateau. It is located mainly within the landscape of coniferous forest and
some semi-evergreen forest (upper).

5.2.2 Dominant flora species

Dominant flora species slightly varies based on forest types as the dominant species tree
in the project area based on frequency detection from sampling plots consist of
Lithocarpus lolystachyus (Wall.) Rehd, (Fagaceae), Pinus kesiya Royle ex Gognep.
(Pinaceae), Diospyros silvatic Roxb, Hopea pierrei Hance, Cinnamomum iners Reinw. Ex
Blume, Castancea mollissima Blume, Aporosa Iplanchoniana Baillon ex Mull-Arg.
(Euphorbiaceae).

The dominant species in the evergreen forest which is dominated by large evergreen trees
such as Hopea pierrei Hance (Dipterocarpaceae), Cinnamomum iners Reinw. ex Blume
(Lauraceae), Dacrydium elatum (Roxb.) Wall. ex Hook., Dacrycarpus imbricatus (Blume)
de Laub. (Podocarpaceae) and Pinus kesiya Royle ex Gordon (Pinaceae). In the lower layer
is also dominated by evergreen trees such as Lithocarpus polystachyus (Wall.) Rehd,
Castancea mollissima Blume, Diospyros silvatica Roxb (Ebenaceae), Aporosa tetrapleura
Hance (Euphorbiaceae) and Ficus annulata Blume (Moraceae). In the understory is
dominated by fern species such as Blechnum orientale (Blechnaceae), Dicranopteris
linearis (Gleicheniaceae), Cibotium barometz (Cibotiaceae) and Brainea insignis
(Blechnaceae).

22 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
5.2.3 Key flora species

With reference to the distribution of plant species, there are some key species not only
globally threatened species but also national prohibited and special tree species list of the

Lao PDR according to the national regulations for tree species conservation (see Table 3).
Table 3. List of key species in the project area
No Lao Name Scientific names Family names IUCN National
Redlist List

1 Mai Ket sana Aquilaria crassna Thymeliaeaceae CR I
2 Mai Ket dam Dalbergia oliveri Fabaceae EN I
3 Mai Khaen hin | Hopea ferrea Dipterocarpaceae EN II
4 Khapa lamxay Meistera celsa Zingiberaceae EN NE
5 Mai dou Pterocarpus macrocarpus | Fabaceae EN I
6 | Mai Yong phai_ | Aglaia malaccensis Meliaceae NT NE
7 Mai Hua la Cycas simplicipinna Cycaceae NT NE
8 Mai Pekha yoi | Pinus dalatensis Pinaceae NT I
9 Mai Hua la noy | Cycas micholitzii Cycaceae VU NE
10 | MaiYangdeng | Dipterocarpus costatus Dipterocarpaceae VU II
11 | Mai Sihay ton Cinnamomum iners Lauraceae LC SL
12 | MaiNangdam | Diospyros silvatica Ebenaceae LC SL
13 | Mai Pek sam yoi| Pinus kesiya Pinaceae LC SL

Remarks: CR = Critically endangered; EN = Endangered; VU = Vulnerable; NT = Near-threatened; LC = Least
Concern; I = Prohibited species of Laos; SL = Specialist List

Not all of the above species were recorded during the assessment and mainly not found
in the SPs. There are possible for some number of key flora species occur in the wider
project area (including the proposed TL section).

In addition, apart from key species there are some important tree species which were
found in the proposed TL section such as Mai hing luang (Dacrydium elatum), Mai hing
deng (Dacrycarpus imbricatus), Mai Chuang (Cinnamomum iners) and Mai Khaenhin
(Hopea pierrei) - key species, EN. Interestingly, Mai Paek sam bei (Pinus kesiya) which is
one of dominant species is recently recorded in Laos (Thomas et al. 2007), it is not listed
as globally threatened species since it has a wide distribution in Asia and also in Laos. It
occurs at high altitude and can be up to 2,000 m a.s.l (Thomas et al. 2017). A large
distribution of this species along the Lao-Vietnam border including most part of
Xiengkhouang Province, eastern part of Bolikhamxay, Knammouane and Savannakhet
Provinces. This pine was found in scatter within Semi-evergreen forest throughout the
project area especially in southern and central-north sections. This pinus species in
Dakcheung Distict is under high threat due to large area where this forest type occurs was
slashed for cultivation. It is likely the pine is not well recovered when the habitat was
slashed repeatedly. Successional plants were observed and and is dominated by other

23 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
plants in the original pine wood land which therefore the pine “Mai Paek sombei” being
degraded and about to lost in many places.

5.2.4 Endemic flora species

There would be some endemic flora species in the area. Recently, some new _ species
were discovered in southern Laos, Champasak Province such as Hedychum chayanianum
Wongsuwan (Wongsuwan, 2008) and 2 new species of Kaempferia (Picheansoonthon and
Koonterm, 2009) as these are in the family of Zingiberaceae and so these species might be
found in the project area, likely in the northernmost and eastern sections. By the way,
there are some flora species encountered during the field assessment that could not be
identified (see Fig. 6).

Figure 6. Unidentified plant specimens collected from the field

Given unidentied species is not meant a new or endemic species for the time being these
should be collected apart from leaves are their barks and fruits for further identification.
There are likely some endemic flora species present in the Montane forest at high
elevation such as SP 4 at 1,600 m a.s.l. Some specimens of the plants collected have not
yet been identified, including from SP 4, 7, 8, 23 and 22. Therefore, it is interesting to
conduct further study on plants in the area.

5.3 Fauna

Through the current reviews and rapid assessment showed that the project area
especially the concession area is considered poor ecological status except the
northernmost zone and along the proposed transmission line (see Fig. 7). Although the
previous known Important Bird Area (IBA), its value has no longer. Three sample plots
(SP 1, 5 and 6) are located in the Dakcheung IBA/KBA, its habitats at these SPs are highly
degraded, converted to agricultural land (hill rice cultivation). Actually, this issue was

24 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
reported during the reassessment in 2008 (BirdLife International). Therefore, the
degradation of the Dakcheung IBA is well confirmed.

Overall, some forest bird species were seen during the assessment especially small forest
bird species and some evidences of mammals were recorded especially at SP 4, 7, 8,9 and
10 where these are located in Upper evergreen forest (see Fig. 7, 8 and 9). In addition,
some more interesting globally threatened wildlife species were reported in these SPs. In
reality, there are considered high number of globally threatened species in the project
area according to the IUCN/IBAT database for their habitat distribution as totally 63
species, including 1 amphibian, 6 reptiles, 12 birds, 22 mammals and 22 fishes (see Annex
6). The species distribution and suitability habitat of these are in the northern zone and
the TL section, including Xekhaman at around Ban Dak Ta-ornoy. However, many of them
would be no longer, fewer or rare to find today. That is why, they were given to their status
of being likely possible present or maybe present (see Annex 6). Of which, the most
important taxon could be for mammal, bird and reptile and the target species will be in
high proportion for the mammal.

Meanwhile, some bird species were found have not been on the list of IBAT/Dakcheung
IBA such as Pin-tailed Green Pigeon (Treron Apicauda). This bird species was seen at SP
13 on Dec 28, 2020 with a flock of 30 individuals feeding in high tree (see Fig. 7 - Photo
No. D). However, it is neither endemic nor threatened species.

5.3.1 Dominant fauna species

Dominant species would be those species with high frequency of encounters per
particular spatial and unit effort. In this regard, there would be however no any dominant
fauna species in the area could be described since the frequency of encounter of particular
fauna species is very low. With reference to the species that was recorded most by any
means (evidences and direct observation) are Wild pig Sus scrofa, Barking Deer Muntiacus
muntjac, Bulbuls (Black Crested Bulbul Rubigula flaviventris and Sooty-headed Bulbul
Pycnonotus aurigaster), Shrikes Lanius, Bushchat Saxicola, Pigeon Treron and Rock Thrush
Monticola. The northern and eastern sections are better opportunity to detect some fauna
species especially small forest birds in the project area.

5.3.2 Key fauna species

Key species, those species are classified as globally threatened species according to IUCN
Redlist, there could be at least Vulnerable species, certainly for Endangered and Critically
Endangered species. Through the assessment, the globally threatened species that were
recorded directly during the field assessment such as Sambar Rusa unicolor (VU),
Southern Serow Carpriconis sumatraensis (VU) and Bear (VU) - probably Asiatic Black
Bear Ursus thibetanus according to the IBAT database. These species were found at SP 4
(the northernmost zone at altitude of 1,600 m a.s.l. Further to north from the SP 4 is more
interesting since Gibbons and Douc Langurs were currently reported by the villagers of
Ban Prao.

25 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
Other globally threatened species that have current distribution and were reported their
presence around the sample plots at the proposed transmission line from Dakcheung
town to the Lao-Vietnam border. Particularly the area in some distance surrounding the
SP 9 and 10 the potential key species are Red-shanked Douc Langur Pygathrix nemaeus,
Pangolin Manis (CR), Large antlered Muntjac Muntiacus vuquangensis (CR), also probably
include Buff-cheeked Gibbon Nomascus annamensis (EN). Also, Sambar Rusa unicolor
(VU), Southern Serow Carpriconis sumatraensis (VU) and Bear (VU) were reported in this
section. In addition, some more key species (Globally Threatened) may be present in the
project area but their chances to be detected from the survey would be low (see Annex 6).

26 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
oa fauna species

| A=Bear
—
= 8 = Sambar
C=Civet
D=Pigeo
E=Serow

YD (| Sa e oie

Figure 7. Some evidences of fauna species identified in the project area

27 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province

Feces of some
Figure 8. Some photos of bird species identified in the project area
A = Rufous-winged Buzzard; B = Pied Bushchat; C = Plain Prinia; D = Common Iora; E = Rufescent Prinia, F = Black crested Bulbul;
G = Davison’s Leaf Warbler; H = Blue rock Thrush; I = Black-naped Oriole; J] = Chestnut headed Bee-Eater; K = Sooty-headed Bulbul;
L = Grey-back Shrike; M = Grey Bushchat; N = Scarlet Minivet; O = Black-collared Starling.

28 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
Figure 9. Some photos of bird species identified in the project area
A = Crested Serpent Eagle; B = Forest wagtail; C = Thick-billed Pigeon; D = Great Coucal; E = Blossom-headed Parakeet;
F = Black-caped Woodpecker; G =Striped-throated Bulbul; H = Dark-side Flycatcher; | = Common Hoopoe; J = Hair-crested Drongo;

K = Asian Barred Owlet; _L = Large Cuckooshrike; M = Green-billed Malkoha.

29 | Rapid ecological assessment of Monsoon Windfarm Power Project in Sekong Province
For birds, there is no particular bird species of conservation significance in the area.
According to IBA, it describes about some winter birds such as Yellow Breasted Bunting
(CR) in the area and likely possible but the current habitat is seriously degraded which
would limit for winter birds to visit. Once, our limited observation during the field
assessment we could not find this bird. Meanwhile, some distance surrounding the SP 9
and 10 there would be possible to present of some large ground birds such as Silver
Pheasant, Green Peafowl, Siamese Fireback, Great Hornbill and Great Argus. Of which, the
Great Argus is most interesting since its population in the country is very low, inhabits in
Upper evergreen forest (Annamite Mountain Range).

This bird species was reported in the TL section. It is a nationally conservation
significance as well as some internationally. Other taxa, the reptiles and turtles, some
globally threatened species would be present in the area especially the northern and
eastern section such as King Cobra (VU), Spitting Cobra (VU), Keeled Box Turtle (VU) and
Burmese Python (VU).

5.3.3 Endemic fauna species

Hardly any endemic mammal species can be found in the project area but probably some
few endemic bird species would be present according to BirdLife International. The
endemic birds are Yellow-billed Nuthatch (Sitta solangiae) as Globally Near-threatened,
Black-crowned Barwing (Actinodura sodangorum). Nonetheless, the interesting endemic
mammal species in the area, some distance surrounding of the SP 9 and 10 would be
presence of Large antlered Muntjac, Annamite Muntjac, Annamite Striped Rabbit which
were reported in the proposed TL section at sub-village of Ban Dak Ta-ornoy. In addition,
although Pin-tailed Green Pigeon (Treron Apicauda) not endemic bird it is quite rare.

5.4 Rating of Ecosystem by Sample Plot

Rating of ecosystem value by sample plot was given based on 3 parameters as habitat,
flora and fauna (see Table 4). A total of 29 SPs were assessed through quantitative and
qualitative approaches it is realized that the ecological value of the project area is
considered poor. The SPs with poor and seriously poor ecological values covering highest
proportion of the total SPs, that was counted for 58.62%, then the SPs with satisfactory
ecological value was counted for 31%. While, only 3 SPs are rated as high ecological value
which was counted for only 10.34% (see Fig. 10).

The SPs are rated for high ecological value that met at score 4 including SP 4, 9 and 10.
The SPs are rated as satisfactory ecological value that met at 3 including SP 7, 8, 12, 13,
20, 24, 25, 27 and 28. While, the rest of them are poor ecological value (see Table 4). The
SPs with high ecological value are important as not all scores made from good forest
habitat, high diversity of flora and also fauna. Although the SP 9 and 10 we had not
detected any globally threatened species these were assessed based on village reports and
their habitat suitability. Once, the SP 9 and 10 were just by the road so there are hardly
any good number of GT species could be encountered.

30
The SPs with poor ecological value which are mainly dominated by secondary
forest/fallow including SP 1, 2, 3, 5,6, 14, 16, 17, 18, 21, 22, 23, 26 and 29. While, the SPs
with serious poor ecological value which are considered coniferous/ shrubland/
bareland/grassland including SP 11, 15 and 19.

Table 4. Rating of ecological value by sample plot

Eco.

Sample Plot | Habitat] Flora | Fauna Integrity Level Remarks
SP1 2.0 2.5 1.5 2.0 Lt Poor
SP2 1.5 2.5 1.5 1.8 L Poor
SP3 1.5 2.0 1.5 1.6 L Poor
SP5 2.0 2.5 1.5 2.0 Lt Poor

SP 21 2.5 2.0 25 L+ Poor

2.0 2.6 Lt Poor
SP 23 2.5 2.0 2.5 L+ Poor
SP 25 1.0 2.0 2.0 1.6 L Poor
SP 29 1.0 1.5 1.0 1.1 L Poor

31
5.5 Threats

Threats to biodiversity in the project area are not really high, perhaps not many wildlife
species are available to hunt so only 3 SPs where evidences of threats were found such as
snare line (netting) for pangolin at SP 21, and other snare lines were found at SPs 10, also
a small-scale logging activity at SP 9 (see Fig. 10). A hunting with guns is still used in the
area as people with guns in forest were found in Ban Dak Sieng such as at SP 28.

Figure 10. Snare lines and wildlife traps

5.6 Critical Habitats and Key Species

Through the assessment, key fauna species were recorded at SP 4 and some at SP 9 and
SP 10. Due to short field visit the assessment could not well confirm some possible globally
threatened species in the area. With reference to the IBAT database/IUCN Redlist/KBA,
and habitat suitability, the section especially at SP 9, SP 10 and SP 4, and partly SP 7 and
8, are in the distribution of key species such as Buff-cheeked Gibbon, Red-shanked Douc
Langur, Pangolin, Sambar, Southern Serow, Stump-tailed Macaque, Large antlered
Muntjac etc. However, the SP 7 and 8 are close to settlement which these species would
not be present recently.

In addition, some globally threatened flora species would also be present in these plots.
Therefore, at least the SP 4 toward on north, and SP 9 and 10 along the proposed TL
section are considered most important habitats which their ecological values remain high
today. The SP 9 and 10 have not much evidences of key species recorded during the
assessment it is understood anyhow that this section is most important forest corridor of
the Annamite Mountain Range. It functions to connect from north at the Southern Xesap
National Protected Area (NPA) to the Northern Dong Ampham NPA. Also, this section is
international recognized as BCC® of ADB project. In this regard, these two sections are
considered a critical habitat (see Fig. 11).

© BCC =Biodiversity Conservation Corridor is a regional forest corridor of ADB funded project.

32
Finally, the assessment against the international environment standards as such IFC
Performance Standard 6, ADB Environment and Social Safeguard, and World Bank
Safeguard Policy by using checklist of key questions prepared as below:

No Key questions YES/NO SP of Relevance
1 Isany natural habitat available? YES SP 4, 9, 10, and
Partly for SP 7, 8, 13, 20
SP 4, 9, 10, and partly for SP 8

2 ___Is any global threatened species? YES

3 Is a good number of globally Partly SP4,SP9and SP 10
threatened species?

4 _Do they hold a large population Maybe Likely low for many of them

Therefore, the SP 4 are highly confirmed for critical habitat according to the International
environment standards but it is quite pre-mature for the SP 9 and 10. However, the
importance of biodiversity hotspot is more for the SP 9 and 10 because this forest section
is regionally wildlife corridor. Although it has the road runs through this section from
Dakcheung town to the Lao-Vietnam border the forest is still used by some globally
threated species - at least Sambar was well reported. The road is just local and one
existing TL from Xekhaman 2 was seen crossing the road but it does not run along the
road. However, the road has already made the habitat fragmented which created barrier
for some species such as Northern Buff -cheeked Gibbon Nomascus annamensis, EN).

5.7 Conservation Areas and Conservation Significance

e Internationally

Annamite Mountain Range is internationally recognized as Indo-Burma Biodiversity
Hotspot where the eastern section of Sekong is part of it. As 6 large mammal species have
been discovered since 1990s, including: Large-antlered Muntjac, Annamite Muntjac, Grey-
shanked Douc Langur, Annamite-striped Rabbit, Leaf Deer and Saola (CEPF, 2019;
https: //en.wikipedia.org/wiki/Indo-Burma. For the eastern section of Dakcheung is
highly potential to presence of Large-antlered Muntjac (CR), Annamite Muntjac and
Annamite-striped Rabbit. In addition, for the central-west of the project area is also
international recognized as Key Biodiversity Area/Important Bird Area which is relevant
to SP 1,5 and 6 (see Fig. 11). Apart from birds the IBA supports habitat of Oriental Small-
clawed Otter (A. cinereal) and Big-headed Turtle (Platysternon megacephalum) according
to Showler et al. (1998), also tiger and Asian elephants were reported in the past but
highly likely these two species are no longer in the area in recent years.

e Regionally

The forest section from Dakcheung town to the Lao-Vietnam border is considered a
regionally important forest area, it is a biodiversity conservation corridor (BCC) of ADB
funded project. This section connects the forest zones of the Annamite Mountain Range

33
and also to the conservation forest of Vietnam known as Song Tran Forest Reserve where
Critically Endangered Grey-shanked Douc Langur is present. The biodiversity
conservation corridor in the region especially the tri-border with Vietnam and Cambodia
has been funded by ADB project (2004 - present) with 3 phases so far. It is the highest
investment project for forest conservation corridor in the region.

Figure 11. Conservation Areas and IBA/KBA in the project area

e Nationally

As the eastern section is part of Biodiversity Conservation Corridor, it is most important
biodiversity conservation area in the country and that is legally recognized. The forest
landscape in the area is important for biodiversity conservation so as to ensure the habitat
connectivity and species can move from one-another within their ecosystem. In addition,
Sekong-Xe Khamman National Protection Forest’ that are relevant to SP 8, 9, 10, 13, 14,
11, 19, 22 as forest and forest cover is priority for the protection to benefit a number of
hydropower projects in the southern region.

e Locally

7 Protection forest is one of conservation forest tyes but it focuses on watershed protection by ensuring forests
and forest cover are well maintained, also to protect soil erosion and provide services of water supply.

34
As 2 legally designated forest areas are located in the project area, including Namdae
Protection Forest is relevant to SP 20, 23 and 24, and Xieng Luang Production Forest is
relevant to SP 12 and 13 as forest and forest cover is priority for the protection to partly
benefit some hydropower projects in the southern region.

6. RECOMMENDATIONS

Further survey may be needed for the northern zone at north and northeast section of the
SP 4 as well as wider landscape surrounding the SP 9 and 10 since these are critical
habitats that support some populations of globally threatened species. There are a high
number of globally threatened species in the project area according to the IUCN/IBAT
database for their habitat distribution as totally 63 species (1 amphibian, 6 reptiles, 12
birds, 22 mammals and 22 fishes). However, due to the current status of habitats in the
project area, many of them would not be longer in the area, rare and not really relevant to
the nature of the project so the most important and target species for further assessment
will be mainly the groups of mammal, bird and reptile (see Annex 6).

For sake of sound power project development, a full biodiversity assessment should be
conducted for certifying these globally threatened species as to plan for ensuring
mitigation measures for potential negative impacts in place prior to the project
construction. A baseline is important and essentially necessary for a large project
development for long-term monitoring. Results of the assessment can be used by defining
appropriate indicator species for regular monitoring throughout the lifespan of the
project. Sufficient sample plots will be designed and the survey techniques apart from
direct observation, camera trapping would be used. Therefore, 6 survey blocks (4 in
northern zone and 2 in TL section) should be defined for biodiversity assessment and to
be conducted for 2 seasons by skilled expert team.

7. CONCLUSION

Through the current review and rapid assessment showed that the project area especially
the concession area is considered poor ecological status except the northernmost zone
and along the proposed transmission line revealed important ecological value. The SPs
with poor and seriously poor ecological values covering highest proportion of the total
SPs, that was counted for 58.62%, then the SPs with satisfactory ecological value was
counted for 31%. While, only 3 SPs were rated as high ecological value which was counted
for only 10.34%. Although the previous known Important Bird Area (IBA), its value has
no longer. Three sample plots (SP 1, 5 and 6) are located in the Dakcheung IBA/KBA, its
habitats at these SPs are highly degraded, converted to agricultural land (hill rice
cultivation). Actually, this issue was reported during the reassessment in 2008 (BirdLife
International). Therefore, the degradation of the Dakcheung IBA is well confirmed.

This is a rapid assessment which would not provide details of the ecological values and
species. However, it provides and guide where high or low ecological values which the

35
project can redesign and relocate power plants appropriately. In addition, as to ensure
sound power project development, a full biodiversity assessment in the critical habitats
with specific survey for key species should be conducted in the near future with ensuring
mitigation measures for potential negative impacts are in place prior to the project
construction. Consequently, ecological baseline can be obtained for long-term monitoring.

REFERENCES

ADB. (2010). Greater Mekong Sub-region Biodiversity Conservation Corridors Project
(pp. 68). Biodiversity Conservation Corridors in Southern of Lao PDR

Brien, O. A., Townsend, K., Hale, R., Sharley, D. and Pettigrove, V. (2016). How is
ecosystem health defined and measured? A critical review of freshwater and
estuarine studies. Eco. In (69: 722-729). University of Melbourne, Victoria, 3010,
Australia.

Picheansoonthon C, Koonterm S (2009) Two new Kaempferia L. (Zingiberaceae) from
southern Laos. Taiwania 54(3): 219-225.
https://doi.org/10.6165/tai.2009.54(3).219

Duckworth, J.W., R. E. Salter, and K. Khounboline (1999). Wildlife in Lao PDR: 1999
status report. Vientiane: The World Conservation Union (IUCN), Wildlife
Conservation Society (WCS) and Centre for Protected Areas and Watershed
Management (CPAWM). Vientiane, Lao PDR.

Inthakoun, L. and Delang, O. C (2008). Lao Flora, A Checklist of Plants found in Laos. www.
http://laoflora.com

Nanthavong, K., Lamxay, V. and C. Vongkhamheng, 2019. Field report Flora survey in the
Southern Biodiversity Corridors. The carbon assessment consultancy for the GMS
biodiversity corridors conservation project, Vienitane, Lao PDR.

Rapport, DJ., Costanza, R., McMichael, AJ., (1998). Assessing ecosystem health. Trends
Ecol. Evol. 13, 397-402.

Rundal, W. P (1999). Forest habitats and flora in Lao PDR, Cambodia and Vietnam.
Department of Ecology and Evolutionary Biology, University of California, USA.

Smitinand, T., Vidal, J.E. and H6, P.H. 1990. Dipterocarpaceae. Flore du Cambodge du Laos
et du Vietnam 25: 41.

Thomas, N., Sengdala, K. and Lamxay, V. and Khou E. (2007). New records of conifers in
Cambodia and Laos. Edinburgh Journal of Botany (1): 37-44

Timmins, R.J. and Vongkhamheng, C. 1996. A preliminary wildlife and habitat survey of Xe
Sap National Biodiversity Conservation Area and Mountains to the South, Salavan
Province, Lao PDR. WCS Laos, Vientiane.

Vidal, J. E. 1960. Les forets du Laos. Bois et Foréts des Tropiques 70: 5-21.

Wongsuwan, P. 2008. A New Species of Hedychium (Zingiberaceae) from Southern Laos,
Taiwania, 53(4): 401-405.

36
Annexes

Annex 1. Data Sheet by Sample Plot

Forest type/Ecosystem: Fallow/semi-evergreen/coniferous forest ecosystem

Latitude (N) Longitude (E)

Altitude

Date

1679345 727270

1,225 mas.l.

Dec 31, 2020

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:

IBA/KBA, upper semi-evergreen and coniferous forests
which would support some important habitats and
associated flora and fauna species.

Habitat Description:

There are fallows, originally from upper semi-evergreen and
coniferous forests. The area was degraded today, mainly
converted to agricultural land, some old and young fallows.
Therefore, the habitat was degraded, loss of forest structure
which only some patches of the forest were found. This plot
of 500m radius is considered poor ecological status as no
original forest remains with low diversity of flora and fauna.

Characteristic flora (composition):

Mainly a large distribution of fallow, just a few clusters of
trees, including pines are found in scatter, thick fallows and
hard to get through. As short trees and shrubland which no
any specific characteristic flora could be described.

Flora species or interest (present or likely to be
present):

Dominance: Mai kor, Mai Meuad, Mai Paek (pinus) (see the
list).

Key species: None

37

Native species: None

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: None

Other species/native species: some number of small forest
birds especially bulbuls and warblers (see the list).
Species of interest likely to be present:

Key species: None

Other species/native species:

Ecosystems Services comments
Barely function anything of particular ecosystem service.

Davison’s Leaf Warbler Black collared Starling

Pinus

Sooty-h. Bulbul

Blue rock Thrush

Mai Kor

List of some flora species at the sample plot

No Local Name Scientific Name Family Name IUCN Remarks
RedList

1 Mai Paek Pinus kesiya PINACEAE

2 Mai kham pom Phyllanthus emblica L. EUPHORBIACEAE

3_| Maikor nok Lithocarpus polystachyus (Wall) Rehd | FAGACEAE

4 Mai kor nam Castancea mollissima Blume FAGACEAE

5 Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE

6 Mai kor houm. Quercus fabrei FAGACEAE

7

8

9

10

11

12

13

14

15

List of some fauna species at the sample plot
No Local Name Common Name Scientific Name IUCN Remarks
RedList

38
1_[ Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
2__| Seua meo Leopard cat Prio. bengalensis L, suitability, report
3_| Katae Indochinese ground squirrel _ | Menetes berdmorei L, feeding site seen
4_| Bang nai Phayrei’s Flying squirrel Hylopetes sp. L, suitability, report
5 | NokEing mong _| Black collared Starling Gracupica nigricollis L, sighting
6 _[ Nokjib Divison’s Leaf Warbler Phylloscopus intensior L, sighting
7_[ Nok ka in Blue rock thrush Monticola solitarus L, sighting
8 | Kaipa Red junglefowl Gallus gallus L, feeding site seen
9 _[ Nok jib Warbler sp. Phyloscopus sp. L, sighting
10_| Nok ka thad Red-whiskered Bulbul Pycnonotus jocosus L, sighting
11_| Nok khiew Common lora ‘Aegithina tiphia L, sighting
12_| Nokkathaddam _| Black crested Bulbul Rubigula flaviventris L, sighting
13 | Nokkathaddam_| Sooty-headed bulbul Pycnonotus aurigaster L, sighting

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating
Parameter

Justification

Habitat/forest 2.0
structure

Mainly fallows, some old and largely young fallows - originally from semi-
evergreen forest and partly coniferous forest, the habitat was degraded, loss of
forest structure which only some patches of the forests were found.

Flora 2.5 Many tree species would be lost as no diversity of tree species in fallows.
Fauna 1.5 Only a few small mammal and forest birds were reported and sighted.
Ecosystem 2.0 Habitat was degraded, loss of forest structure which only some patches of the
integrity forest were found.

Ecosystem L+ The ecosystem of this plot is fairly highly degraded, although this sample plot is
status part of Dakcheung IBA it is nothing of being potential for conservation.

e Current threats and management

Largely shifting cultivation has been practiced in the area. This forest area is known as
BA but no any management in place. Although this sample plot is internationally

recognized IBA/KBA, the habitat is really degraded so the IBA/KBA value is already lost.
While, neither this forest is classified to be part of any conservation area in the country
nor any management is in place.

39

Forest type/Ecosystem: Fallow/semi-evergreen/coniferous forest ecosystem

Latitude (N) Longitude (E)

Altitude

Date

1702633 739117

1,268 mas.l.

Dec 26, 2020

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:
Upper semi-evergreen and coniferous forests, it is part of

Dakcheung Plateau which would support some important
habitat for especially bird community.

Habitat Description:

Fallows were originally from upper semi-evergreen and
partly coniferous forests. The area was degraded, mainly
converted to agricultural land, some old and young fallows.
Therefore, the habitat was degraded which only some
patches of the forest were found. This plot of 500m radius is
considered poor ecological status as no original forest
remains with low diversity of flora and fauna.

Characteristic flora (composition):

Mainly a large fallow distribution, just a few clusters of
trees, including some small portion of pines are found in
scatter, thick fallow and hard to get through. As short trees
and shrubland which no any specific characteristic flora
could be described.

Flora species or interest (present or likely to be
present):

Dominance: Mai kor, Mai Meuad, Phak koud (see the list).
Key species: None

Native species: None

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: None

Other species/native species: some number of mammals and
forest birds especially bulbul, warbler, prinia, bee-eater (see
the list).

Species of interest likely to be present:

40

Key species: None
Other species/native species:

Ecosystems Services comments

Barely function anything of particular ecosystem service.

Galanga
Rufescent Prinia Chestnut-headed Bee-Eater
List of some flora species at the sample plot
No Local Name Scientific Name Family Name IUCN Remarks
RedList
1 Mai kor nam Castancea mollissima Blume FAGACEAE
2 Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE
3 Mai Pohou xang | Sterculia lancaviensis Ridl. MALVACEAE
4 Mai kham pom Phyllanthus emblica L. EUPHORBIACEAE
5__| Mai kor nok Lithocarpus polystachyus (Wall.) Rehd_| FAGACEAE
6 Mai Paek Pinus kesiya PINACEAE
7_| Fak hou xang
8 Mai Sompoi Acacia concinna (Willdenow) DC. MIMOSOIDEAE
9 Phak koud khok | Cyathea species PTERYDOPHYTA-
CYATHEACEAE
10
11
12
List of some fauna species at the sample plot
No Local Name Common Name Scientific Name IUCN Remarks
RedList
1__[ Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
2__| Seuameo Leopard cat Prio. bengalensis L, suitability
3__| Katae Indo. ground squirrel Menetes berdmorei L, suitability
4_| Bang nai Phayrei’s Flying squirrel Hylopetes sp. L, suitability
5 | Now Rat Leophodamys M, feeding site seen
6 | NokEing mong _| Black collared Starling Gracupica nigricollis L sighting
7_ | Nokjib Divison’s Leaf Warbler Phylloscopus intensior L sighting
8 Nok ka in Blue rock thrush Monticola solitarus L, sighting
9 | Kaipa Red junglefowl Gallus gallus L, feeding site seen
10_| Nok jib Warbler sp. Phyloscopus sp. L, sighting
11_| Nokkathad dang | Red-whiskered Bulbul Pycnonotus jocosus L sighting
12_| Nok khiew Common lora Aegithina tiphia L sighting
12 | Nokkathaddam _| Sooty-headed bulbul Pycnonotus aurigaster L sighting
12 | Nokkacheoi Chestnut-headed Bee-Eater | Merops leschenaulti L, sighting
41

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter
Habitat/forest 1.5 Mainly fallows, some old and young fallows - originally from semi-evergreen
structure forest and coniferous forest, the habitat was degraded, loss of forest structure
which only some patches of the forest were found.

Flora 2.5 Some tree species would be lost as low diversity of tree species.

Fauna 1.5 Only a few small mammal and forest birds were reported and sighted.
Ecosystem 18 Habitat was degraded, loss of forest structure which only some patches of the
integrity forest were found, with some small mammal and forest birds.

Ecosystem L The ecosystem of this plot is degraded, nothing is potential for conservation nor
status any conservation forest in the area.

e Current threats and management

Largely shifting cultivation has been practised and some hunting in the area. Neither this

forest is classified to be part of any conservation area nor any management is in place.

42

le Point: 03 Nearest locati

Forest type/Ecosystem: Fallow/semi-evergreen forest ecosystem

Latitude (N) Longitude (E)

Altitude

Date

1704760 736574

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:
Upper semi-evergreen forest, it is part of Dakcheung plateau

and grassland plain which would hold some important
habitats for especially bird community.

Habitat Description:

Fallows were originally from semi-evergreen forest, portion
of shrubland and grassland. The area was degraded, mainly
converted to agricultural land, some old and young fallows.
Therefore, the habitat was degraded, complete loss of forest
structure which only some patches of the forest were found.
This plot of 500m radius is considered poor ecological status
as no original forest remains with low diversity of flora and
fauna.

Characteristic flora (composition):

Mainly a large fallow distribution, just a few clusters of trees
are found in scatter. As short trees and shrubland which no
any specific characteristic flora could be described.

Flora species or interest (present or likely to be
present):

Dominance: Mai kor, Mai Kham pom, Mai Meuad (see the list).
Key species: None
Native species: None

Fauna species (present or highly likely to be present):

43

1,400 mas.l.

Dec 26, 2020

Species/signs of species recorded for:
Key species: None

Other species/native species: some number of small mammals
and small forest birds especially bulbul, bushchat and warbler
(see the list). Dropping of civet was seen.

Species of interest likely to be present:

Key species: None

Other species/native species:

Ecosystems Services comments
Barely function anything of particular ecosystem service.

Rufous-winged Buzzard Plain Prinia Pied Bushchat
List of some flora species at the sample plot
No Local Name Scientific Name Family Name IUCN Remarks
RedList
1 Mai Paek Pinus kesiya PINACEAE
2 Mai kham pom Phyllanthus emblica L. EUPHORBIACEAE
3__| Maikor nok Lithocarpus polystachyus (Wall) Rehd_| FAGACEAE
4 | Maikornam Castancea mollissima Blume FAGACEAE
5 Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE
6
7
8
9
10
11
12
13
14
15

44

List of some fauna species at the sample plot

No Local Name Common Name Scientific Name IUCN Remarks
RedList

1_| Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report

2__[ Seuameo Leopard cat Prio. bengalensis L, suitability, report

3 | Ngenhangkan _| Large Indian Civet Viverra zibetha L, dropping seen

4_| Bang nai Phayrei's flying squirrel Hylopetes sp. L, suitability, report

5 | Nok Eing mong _| Black collared Starling Gracupica nigricollis L sighting

6_| Nokjib dam Pied Bushchat Saxicola caprata L sighting

7 Nok ka in Blue rock thrush Monticola solitarus L, suitability

8 | Nokjib Warbler sp. Phyloscopus sp. L sighting

9 | Nok ka thad Red-whiskered Bulbul Pycnonotus jocosus L sighting

10 _| Leo houng Rufous winged Buzzard Butastur liventer L sighting

11_| Noknyot nya Plain prinia Prinia inormita L sighting

12_| Nokka thad Sooty-headed bulbul Pycnonotus aurigaster L sighting

13

14

15

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating
Parameter

Justification

Habitat/forest 1.5 Mainly fallows, some old and young fallows - originally from semi-evergreen
structure forest, the habitat was degraded, complete loss of forest structure which only
some patches of the forest were found.

Flora 2.0 Many tree species would be lost as no diversity of tree species in fallows.
Fauna 1.5 Only a few small mammal and forest birds were reported and sighted.
Ecosystem 1.6 Habitat was degraded, loss of forest structure which only some patches of the
integrity forest were found.

Ecosystem L The ecosystem of this plot is degraded, nothing is potential for conservation nor
status any conservation forest in the area.

e Current threats and management

Largely shifting cultivation has been practised and some hunting in the area. Neither this

forest is classified to be part of any conservation area nor any management is in place.
While, neither this forest is classified to be part of any conservation area in the country

nor any management is in place.

45

Forest type/Ecosystem: Montane forest ecosystem

le Point: 04 Nearest locati Ban Dak Run

Latitude (N) Longitude (E)

Altitude

Date

1706786 734181

1,622 mas.l.

Dec 29, 2020

Initial Field Assessment:
Low Moderate High Exceptional
(Flora & Fauna)
Reason for initial assessment:
Montane forest which would hold important critical habitats
of flora and fauna species.
Habitat Description:

There is montane or upper evergreen forest, the forest is not
high and considered small size in upper hill at above 1,500
maz.s.l,, but taller and larger at foothills. At higher elevation,
mosses are covering all parts including soil and rocks. This
plot of 500m radius is considered high ecological status as
original forest remains largely with high diversity of flora
and fauna as some evidences of fauna species were seen.

Characteristic flora (composition):

Basically, neither high tree nor large trees is found at higher
elevation, trees are small and short of 8m height and 10cm
HBD, and some large and many medium trees are found at
lower elevation. There are mosses and lichens.

Flora species or interest (present or likely to be
present):

Dominance: Mai kor nam, Mai Kor nok, Mai hing and Mai
Meuad (see the list).

Key species: None, but maybe possible in this area

Native species: likely, it is quite unique habitat at high
elevation. Some plant species found cannot be identified.

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: Sambar (VU), Bear (VU), Serow (VU)

46

Species of interest likely to be present:

Key species: Douc langur, gibbon, Stump-tailed Macaque etc.,

Ecosystems Services comments
Watershed

Other species/native species: Barking Deer, Wild Pig, squirrel,
flying squirrel, Red junglefowl and some number of small
forest birds especially bulbul, warbler, lora (see the list).

Other species/native species: Large Indian civet, Leopard cat,
other civet species, hog badger, mongoose etc (see the list).

Mosses

Unknown

Track of Sambar Dropping of Serow Feces of Bear Common lora
List of some flora species at the sample plot
No Local Name Scientific Name Family Name IUCN Remarks
RedList

1 Mai kor narm Castancea mollissima Blume FAGACEAE

2_|Maikornok | Lithocarpus polystachyus (Wall) Rend _| FAGACEAE

3 Mai kor nam Castancea mollissima Blume FAGACEAE

4 | Maimeaud Aporosa tetrapleura Hance EUPHORBIACEAE

5_| Mai hing luang | Dacrydium elatum (Roxb,) Wall. ex Hook. | PODOCARPACEAE

6__| Mai Chuang Cinnamomum iners Reinw. ex Blume. LAURACEAE

7 Maikhaenhin_| Hopea pierrei Hance DIPTEROCARPCEAE

8 Boun Calamus poilarei CALAMOIDEAE

9 | Wai Calamus sp. CALAMOIDEAE

10

11

12

List of some fauna species at the sample plot
No Local Name Common Name Scientific Name IUCN Remarks
RedList

1__[ Kuang Sambar Rusa unicolor VU__| M, tracks/dropping seen
2_| Nyeuang Southern serow Capricornis sumatraensis VU__| H, pile of droppings seen
3__| Kha deng Red-shanked Douc Langur | Pygathrix nemaeus EN _| M, suitability, report
3 Mee kheouy Asiatic Black Bear Ursus thibetanus VU M, Feces seen

4_| Fan Barking Deer Muntiacus muntjac M, tracks seen

5 | Mupa Wild Pig Sus scrofa M, feeding site seen
6 _| Ngen hang kan Large Indian Civet Viverra zebetha M, dropping seen

7_| Ngen Om Common Palm Civet Para. hermaphroditus L, suitability, report
8__| Ngen Khor Binturong Arctictis binturong WU __| L, suitability, report
9 _| Mou leung Hog badger Arctonyx collaris VWU__| L, suitability, report
10 | Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
11_[ Seuameo Leopard cat Prio. bengalensis L, suitability, report
12_| Kahok thongdeng | Pallas’s Squirrel Callociusrus erythraeus M, feeding site seen

47

13_| Katae Indo. ground squirrel Menetes berdmorei M, feeding site seen
14 | Bang loua Giant Flying squirrel Pet. Philippensis M, feeding site seen

15 | Bang nai Phayrei’s Flying squirrel __ | Hylopetes sp. M, suitability, report
16 | Nok kang kot Grey Peacock Pol. bicalcaratum L, suitability, report

17_| Kai pa Red junglefowl Gallus gallus M, feeding site seen

18 | Nokjib Warbler sp. Phyloscopus sp. L sighting

19 | Nok ka thad Red-whiskered Bulbul Pycnonotus jocosus L sighting

20 | Nok khiew Common lora ‘Aegithina tiphia L sighting

21 | Nokkathad Black crested Bulbul Rubigula flaviventris L sighting

22 | Nok hang wi White-throated Fantail Rhipidura albicollis L sighting

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)
Key Rating Justification
Parameter
Habitat/forest 4.0 Original forest remains very good as no any disturbance, no fallow but majority
structure of the habitat is montane forests.
Flora 4.0 Tree species remains as original status with perhaps some endemic species.
Fauna 4.5 Some large animals were identified e.g sambar, serow, Jackal and bears. it is likely
highly some number of other globally threatened species.
Ecosystem 4.1 Forest habitat condition remains very good, original montane forest remains
integrity largely especially to the northeast of the area with limited human disturbance
due to high terrains.
Ecosystem H High value of terrestrial ecosystem for conservation, the northeast forest zone of
status this plot is highly interesting for further survey.
e Current threats and management
Low threat and limited human access due to remotest with very high slope. The area is

neither designed for conservation area nor any management in place. It is naturally self-
protected from disturbance due to steep slope which is difficult to access specially from
the south.

48

Forest type/Ecosystem: Fallow/semi-evergreen/coniferous forest ecosystem

Latitude (N) Longitude (E) Altitude Date

1700121 734364 1,268 mas.) Dec 31, 2020

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:

IBA/KBA, upper semi-evergreen and coniferous forests as
part of Dakcheung plateau which would support some
important habitats especially for bird community.

Habitat Description:

There are fallows, originally from upper semi-evergreen and
coniferous forests. The area was degraded, mainly converted
to agricultural land, some old and young fallows. Therefore,
the habitat was degraded, loss of forest structure which only
some patches of the forest were found. This plot of 500m
radius is considered poor ecological status as no original
forest remains and with low diversity of flora and fauna.

Characteristic flora (composition):

Mainly a large fallow distribution, just a few trees, including
pines are found in cluster scatter, thick fallow and hard to
get through. As short trees and shrubland which no any
specific characteristic flora could be described.

Flora species or interest (present or likely to be
present):

Dominance: Mai Paek (pinus), Mai kor, Mai Meuad (see the
list).

Key species: None

Native species: None

49
Fauna species (present or highly likely to be present):
Species/signs of species recorded for:
Key species: None

Other species/native species: some number of small forest
birds especially bulbul and warbler (see the list).

Species of interest likely to be present:

Key species: None

Other species/native species:

Ecosystems Services comments
Barely function anything of particular ecosystem service.

Epiphyte Garanga
Black-naped Oriole Black-c. Bulbul
List of some flora species at the sample plot
No Local Name Scientific Name Family Name IUCN Remarks
RedList
1 Mai Paek Pinus kesiya PINACEAE
2 Maikham pom _| Phyllanthus emblica L. EUPHORBIACEAE
3__| Maikor nok Lithocarpus polystachyus (Wall) Rehd_| FAGACEAE
4 | Maikornam Castancea mollissima Blume FAGACEAE
5 Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE
6__| Maikor houm Quercus fabrei FAGACEAE
7 Kha pa Galanga ZIMGINBERACEAE
8
9
10
11
12
13
14
15

50
List of some fauna species at the sample plot

No Local Name Common Name Scientific Name TUCN Remarks
RedList

1_| Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
2__| Seua meo Leopard cat Prio. bengalensis L, suitability, report
3_[Ngen Civet sp. L, suitability, report
4 _| Katae Indo. ground squirrel Menetes berdmorei L, feeding site seen
5 | NokEing mong _| Black collared Starling Gracupica nigricollis L, sighting

6 _[ Nokjib Divison’s Leaf Warbler Phylloscopus intensior L, sighting
7_[Nokkain Blue rock thrush Monticola solitarus L, sighting

8 _[ Nokjib Warbler sp. Phyloscopus sp. L, sighting

9 _| Nokka thad Red-whiskered Bulbul Pycnonotus jocosus L, sighting

10 | Nokkathaddam | Sooty-headed bulbul Pycnonotus aurigaster L, sighting

11 _[NokNgondam | Black-naped Oriole Oriolus chinensis L, sighting

12_| Nok ka thad Black crested Bulbul Pycnonotus flaviventris L, sighting

13

14

15

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter
Habitat/forest 2.0 Mainly fallows, some old and young fallows - originally from semi-evergreen
structure forest and coniferous forest, the habitat was degraded, loss of forest structure
which only some patches of the forest were found.
Flora 2.5 Many tree species would be lost as not diversity of tree species in fallows.
Fauna 1.5 Only a few small mammal and forest birds were reported and sighted.
Ecosystem 2.0 Habitat was degraded, loss of forest structure which only some patches of the
integrity forest were found.
Ecosystem L+ The ecosystem of this plot is fairly highly degraded, nothing is potential for
status conservation nor any conservation forest in the area.

e Current threats and management

conservation area in the country nor any management is in place.

51

Largely shifting cultivation has been practised and some hunting in the area. Although this
sample plot is internationally recognized IBA/KBA, the habitat is really degraded so the
BA/KBA value is already lost. While, neither this forest is classified to be part of any

Sample Point: 06

Forest type/Ecosystem: Fallow/semi-evergreen/coniferous forest ecosystem

Latitude (N)

Longitude (E)

Altitude

Date

1698537

730495

1,250 mas.l.

Dec 29, 2020

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:

IBA/KBA, upper semi-evergreen and coniferous forests as
part of Dakcheung plateau which would support some
important forest habitats for fauna species.

Habitat Description:

There are fallows, originally from upper semi-evergreen
forest. The area was fairly degraded, mainly converted to
agricultural land, some old and young fallows. Therefore, the
habitat was considered degraded. This plot of 500m radius
is considered fairly poor ecological status as no original
forest remains with low diversity of flora and fauna.

Characteristic flora (composition):

Mainly a large fallow distribution, as medium and short

trees and shrubland which no any specific characteristic
flora could be described. The forest structure has only 1

layer.

Flora species or interest (present or likely to be
present):

Dominance: Mai kor ban, Mai kor houm, Mai Meuad (see the
list).

Key species: None

Native species: None

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: None

Other species/native species: some number of small forest
birds especially bulbul and warbler (see the list).

52
Key species: None

Species of interest likely to be present:

Other species/native species:

Ecosystems Services comments
Barely function anything of particular ecosystem service.

bs

Quercus Morella
Black c. bulbul Black collared Starling
List of some flora species at the sample plot
No Local Name Scientific Name Family Name IUCN Remarks
RedList
1 Mai Paek Pinus kesiya PINACEAE
2 Mai kham pom Phyllanthus emblica L. EUPHORBIACEAE
3_| Maikor nok Lithocarpus polystachyus (Wall) Rehd_| FAGACEAE
4 Mai kor nam Castancea mollissima Blume FAGACEAE
5 Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE
6 Mai kor houm Quercus fabrei FAGACEAE
7 Mai kor ban Lithocarpus corneus (Lour.) Rehder FAGACEAE
8_| Maikor noy Morella cerifere (L.) small MYRICACEAE
9
10
11
12
13
14
15
List of some fauna species at the sample plot
No Local Name Common Name Scientific Name IUCN Remarks
RedList
Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
Seuameo Leopard cat Prio. bengalensis L, suitability, report
Ngen Civet L, suitability, report

Ka tae

Indo. ground squirrel

Menetes berdmorei

L, feeding site seen

1
2
3
4
5_| Bang nai
6
7
8

Phayrei’s Flying squirrel __| Hylopetes sp. L, suitability, report

Nok Eing mong _| Black collared Starling Gracupica nigricollis L, sighting
Kai pa Red junglefowl Gallus gallus L, feeding site seen
Nok jib Warbler sp. Phyloscopus sp. L, sighting

9 | Nokkathaddeng | Red-whiskered Bulbul Pycnonotus jocosus L, sighting

10_| Nok khiew Common lora Aegithina tiphia L, sighting

11 | Nokkathaddam _| Black crested Bulbul Rubigula flaviventris L, sighting

12

13

53

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter
Habitat/forest 2.0 Mainly fallows, some old and young fallows - originally from semi-evergreen
structure forest and coniferous forest, the habitat was degraded, loss of forest structure
which only some patches of the forest were found.
Flora species 2.0 Many tree species would be lost as not diversity of tree species in fallows.
Fauna species 1.5 Only a few small mammal and forest birds were reported and sighted.
Ecosystem 18 Habitat was degraded, loss of forest structure which only some patches of the
integrity forest were found.
Ecosystem L The ecosystem of this plot is degraded, nothing is potential for conservation nor
status any conservation forest in the area.

e Current threats and management

Largely shifting cultivation has been practised and some hunting in the area. Although

this sample plot is internationally recognized IBA/KBA, the habitat is really degraded so
the IBA/KBA value is already lost. Meanwhile, neither this forest is classified to be part
of any conservation area of the country nor any management is in place.

54

Forest type/Ecosystem: Upper Evergreen forest ecosystem

Latitude (N) Longitude (E)

Altitude

Date

1713605 747567

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:

Upper evergreen forest and part of The Southern Annamite
Mountain Range which would support some critical habitats
of flora and fauna species.

Habitat Description:

There are upper evergreen forest, fallow and small portion
of coffee plantation. The forest is not high, just two stories of
the canopy as the first layer is thick (90%). The second layer
is quite low density and open, there are some rattan, palm
leave with quite thick biomass. This plot of 500m radius is
considered satisfactory ecological status as original forest
remains largely with quite diversity of flora and some
evidences of fauna.

Characteristic flora (composition):

Basically, neither high tree nor large trees, as a few large
trees of 20m height and 45cm HBD, and many medium trees
of 10m height and 15cm HBD. There are mosses, lichens and
epiphytes. Mostly, the trees are stretch and quite small with
brightly small dark green leaves.

Flora species or interest (present or likely to be
present):

Dominance: Mai kor nam, Mai langdam, Mai Chuang, Mai Khi
Mou and Mai Meuad (see the list).

Key species: None, but maybe possible in wider area

55

1,249 mas.l.

Dec 25, 2020

Native species: None

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: Mai Khaenhin (Hopea sp), EN

Other species/native species: Barking Deer, Wild Pig, squirrel,
flying squirrel, Red junglefowl and some number of small
forest birds especially bulbul, warbler, lora (see the list).

Species of interest likely to be present:
Key species: None

Other species/native species: Large Indian civet, Leopard cat,
other civet species, hog badger, mongoose etc (see the list).

Ecosystems Services comments

Watershed and some NTFPs Mosses Epiphytes

Track of Barking Deer Feeding sight of ground squirrel __ Feeding site of pig Flying squirrel

List of some flora species at the sample plot
No Local Name Scientific Name Family Name IUCN Remarks
RedList
1_| Mai Chuang Cinnamomum iners Reinw. ex Blume | LAURACEAE
2_ | Maikhaen hin | Hopea pierrei Hance DIPTEROCARPCEAE EN
3_| Mai kor nok Lithocarpus polystachyus (Wall.) Rehd_| FAGACEAE
4_| Mai kor nam Castancea mollissima Blume FAGACEAE
5__| Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE
6 _| Mai khimou Ormosia cambodiana Gagnep. FABACEAE
7_| Mai lang dam Diospyros silvatica Roxb EBENACEAE
8 | Taomaehang | Caryota mitis Loureiro PALMAE
9 | Wai Calamus sp. CALAMOIDEAE
10 | Boun Calamus poilarei CALAMOIDEAE
11 | Phak koud khok | Cyathea species PTERYDOPHYTA-
CYATHEACEAE
12_| Khapa Galanga ZINGIBERACEAE
13
14
15

56
List of some fauna species at the sample plot

No Local Name Common Name Scientific Name IUCN Remarks
RedList

1_[ Fan Barking Deer Muntiacus muntjac M, tracks seen

2__| Mupa Wild Pig Sus scrofa M, feeding site seen

3__| Ngen hang kan Large Indian Civet Viverra zebetha M, dropping seen

4__| NgenOm Common Palm Civet Para. hermaphroditus L, suitability, report

5__| Ngen Ngor Binturong Arctictis binturong vu L, suitability, report

6 _| Mou leung Hog badger Arctonyx collaris vu L, suitability, report

7__| Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report

8__| Seuameo Leopard cat Prio. bengalensis L, suitability, report

9__| Kahok thongdeng | Pallas’s Squirrel Callociusrus erythraeus M, feeding site seen

10 | Katae Indo. ground squirrel Menetes berdmorei M, feeding site seen

11_[ Bang loua Giant Flying squirrel Pet. Philippensis M, feeding site seen

12_| Bang nai Phayrei’s Flying squirrel Hylopetes sp. M, suitability, report

13__| Nok kang kot Grey Peacock Pol. bicalcaratum L, suitability, report

14 | Kaipa Red junglefowl Gallus gallus M, feeding site seen

15 | Nok jib Warbler sp. Phyloscopus sp. L sighting

16 | Nok ka thad Red-whiskered Bulbul Pycnonotus jocosus L sighting

17_| Nok khiew Common lora Aegithina tiphia L sighting

18 | Nokkathad Black crested Bulbul Rubigula flaviventris L sighting

19_[ Nok hang wi White-throated Fantail Rhipidura albicollis L sighting

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter

Habitat/forest 3.0 Remains good, but some parts of the sample plot, about 30% was a secondary

structure forest and converted to coffee plantation

Flora 3.5 Tree species remains as original status but some parts of the SP were converted

Fauna 2.5 Only a few medium and some small wildlife species present in the area, probably
hardly any globally threatened species.

Ecosystem 3.0 Forest habitat condition remains quite good, original semi-evergreen forest

integrity remains quite largely on the northwest, but only some medium and small species
of fauna species are present, certainly declined today in quantity.

Ecosystem M Some interesting, but not really since it is quite close to settlement (ca. 3 km to

status the southeast of Ban Nong Bou).

e Current threats and management

Only some small portion of coffee plantation and some hunting. Although no any evidence
of hunting is found it is reported on this activity in the area. Some non-timber forest
products were used for household consumption. This part of the forest for forest
management is classified as a protection forest according to a village land use planning.
Also, it is part of the Southern Annamite Mountain Range as well as the buffer zone of
Biodiversity Conservation Corridor of ADB project.

57

Nearest locati

Forest type/Ecosystem: Upper Evergreen forest ecosystem

Latitude (N) Longitude (E)

Altitude

Date

1716544 749978

1,073 mas.l.

Dec 26, 2020

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:
Upper evergreen forest and part of the Southern Annamite

Mountain Range which would support some critical habitats
of flora and fauna species.

Habitat Description:

Upper evergreen forest is located in steep slope. This plot of
500m radius is considered satisfactory ecological status as
original forest remains largely with quite diversity of flora
and some evidences of fauna. The forest is not high, just two
stories of the canopy as the first layer is quite thick (70%).
The second layer has dominance of bamboo, there are some
rattan, palm leave with some biomass but not thick.

Characteristic flora (composition):

Basically, neither high tree nor large trees, as a few large
trees of 25m height and 50cm HBD, and many medium trees
of 12m height and 25cm HBD.

Flora species or interest (present or likely to be
present):

Dominance: Mai kor nok, Mai kor hin, Mai langdam, Mai
Chuang, Mai Meuad and Mai chuang (see the list).

Key species: Mai Khaenhin (Hopea sp), EN
Native species: None

Fauna species (present or highly likely to be present):

58

Species/signs of species recorded for:
Key species:

Other species/native species: Barking Deer, Wild Pig, squirrel,
flying squirrel, Red junglefowl and some number of small
forest birds especially bulbuls, warblers, lora (see the list).
Species of interest likely to be present:

Key species: Probably Stump-tailed Macaque

Other species/native species: Large Indian civet, Leopard cat,
other civet species, hog badger, mongoose etc (see the list).

Ecosystems Services comments
Watershed and some NTFPs

Unknown
x
Feces of Pheasant Stripe squirrel Track of B. Deer
List of some flora species at the sample plot
No Local Name Scientific Name Family Name IUCN Remarks
RedList

1 Mai Chuang Cinnamomum iners Reinw. ex Blume LAURACEAE

2 Mai khaen hin Hopea pierrei Hance DIPTEROCARPCEAE EN

3__| Mai kor nok Lithocarpus polystachyus (Wall) Rehd_| FAGACEAE

4 Mai kor nam Castancea mollissima Blume FAGACEAE

5 Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE

6 Mai khi mou Ormosia cambodiana Gagnep. FABACEAE

7_| Mai lang dam Diospyros silvatica Roxb EBENACEAE

8 [| Taomaehang | Caryota mitis Loureiro PALMAE

9 Wai Calamus sp. CALAMOIDEAE

10 | Boun Calamus poilarei CALAMOIDEAE

11 | Phak koud khok | Cyathea species PTERYDOPHYTA-
CYATHEACEAE

12

13

14

15

59
List of some fauna species at the sample plot

No Local Name Common Name Scientific Name TUCN Remarks
RedList
1_| Ling sou phab Rhesus macaque Macaca mulatta L, suitability, report
2_| Ka dang Black Giant Squirrel Ratufa bicolor L, suitability, report
3__| Fan Barking Deer Muntiacus muntjac M, tracks seen
4_|Mupa Wild Pig Sus scrofa M, feeding site seen
5__[Ngen Civet sp. Viverra L, suitability, report
6 | Kalen Strip squirrel Tamiops L, sighting
7_| Ngen Ngor Binturong Arctictis binturong vw L, suitability, report
8 | Mou leung Hog badger Arctonyx collaris vu L, suitability, report
9 _| Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
10 | Seuameo Leopard cat Prio. bengalensis L, suitability, report
11_| Kahok thongdeng | Pallas’s Squirrel Callociusrus erythraeus M, feeding site seen
12_| Katae Indo. ground squirrel Menetes berdmorei M, feeding site seen
13 | Bang loua Giant Flying squirrel Pet. Philippensis M, feeding site seen
14_| Bang nai Phayrei’s Flying squirrel __| Hylopetes sp. M, suitability, report
15 | Kai khoua Silver Pheasant Lophura nycthemera L, suitability, report
16 | Nok kang kot Grey Peacock Pol. bicalcaratum L, suitability, report
17_| Kai pa Red junglefow! Gallus gallus M, feeding site seen
18 | Nok jib Warbler sp. Phyloscopus sp. L, sighting
19 | Nok ka thad deng_| Red-whiskered Bulbul Pycnonotus jocosus L, sighting
20 _[ Nok khiew Common lora Aegithina tiphia L, sighting
21 | Nokkathad Black crested Bulbul Rubigula flaviventris L, sighting
22 | Nokkathad seak | Stripe-throated Bulbul Pycnonotus finlaysoni L, sighting

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

large size so it is probably Silver Pheasant.

Key Rating Justification
Parameter
Habitat/forest | 3.5 Remains good forest habitat with some little disturbance from colleting forest
structure products.
Flora 3.5 Tree species remains as original status
Fauna 3.0 Some few medium and small wildlife species present in the area, probably hardly

any globally threatened species. Good sign is the feces of Pheasant seen, quite a

Ecosystem 3.3 Forest habitat condition remains good, original upper evergreen forest with some
integrity signs of fauna species are present.

Ecosystem M Some interesting, but it is quite close to settlement, just upper hill of Ban Dak Ta-
status ornoy, ca. 700 m away to the west, and in the buffer zone of BCC.

e Current threats and management

‘ange as well as the Biodiversity Conservation Corridor of ADB project.

60

No any particular threats are identified. It is part of the Southern Annamite Mountain

Nearest locati

Forest type/Ecosystem: Upper evergreen forest ecosystem

Latitude (N) Longitude (E)

Altitude

Date

1718230 751456

1,192 mas.l.

Dec 26, 2020

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:

Upper evergreen forest and part of the Southern Annamite
Mountain Range and BCC which would support some critical
habitats of flora and fauna species.

Habitat Description:

Upper evergreen forest, this plot of 500m radius is
considered good ecological status as original forest remains
mostly with some disturbance from small scale logging. It is
quite high and diversity of flora as some evidences and
report of important fauna species. The forest is quite high,
just two stories of the canopy as the first layer is not really
thick (60%). The dominant trees of the canopy are mainly
Mai hing “pine Dacrycarpus, 2 species and Mai khaen Hopea
species). The second layer is quite low density and open,
there are some rattan, palm leave with reasonable biomass.

Characteristic flora (composition):

Basically, quite high and medium trees, as a number of large
trees of 30m height and 60cm HBD, and many small trees of
15m height and 25cm HBD. They are some coniferous (pine)
around the plot.

Flora species or interest (present or likely to be
present):

Dominance: Mai hing luang, Mai hing deng, Mai khaenhin,
Mai wa, Mai kor nam, Mai langdam, Mai Chuang (see the list).

Key species: None, but maybe possible in this area
Native species: Mai Khaenhin (Hopea sp), EN

Fauna species (present or highly likely to be present):

61

Species/signs of species recorded for:
Key species: Sambar

Other species/native species: Barking Deer, Wild Pig, squirrel,
flying squirrel, Red junglefowl and some number of small
forest birds especially bulbul, Prinia, warbler (see the list).

Species of interest likely to be present:

Key species: Yes, possible in wider area from this plot,
including Sambar, Pangolin, Douc Langur, Bear, Gibbon etc.

Other species/native species: Spotted Lingsang, Large Indian
civet, Leopard cat, other civet species, hog badger, mongoose
etc (see the list).

Ecosystems Services comments
Watershed and some NTFPs

Local logging
Track of Barking Deer Feeding sight of wild pig Black C. Bulbul
List of some flora species at the sample plot
No Local Name Scientific Name Family Name IUCN Remarks
RedList
Mai Chuang Cinnamomum iners Reinw. ex Blume LAURACEAE
Mai khaen hin _|_Hopea pierrei Hance DIPTEROCARPCEAE EN

1
2

3_|Maikornok | Lithocarpus polystachyus (Wall) Rehd FAGACEAE

4 | Maikornam | Castancea mollissima Blume FAGACEAE

5__| Mai hingluang | Dacrydium elatum (Roxb.) Wall. ex Hook.__| PODOCARPACEAE
6

7

8

Mai hingdeng | Dacrycarpus imbricatus (Blume) de Laub._ | PODOCARPACEAE

Mai lang dam Diospyros silvatica Roxb EBENACEAE
Kok khor Palm Livistona saribus PALMAE
9__| Tao mae hang Caryota mitis Loureiro PALMAE
10 | Maiwa Ficus annulata Blume MORACEAE
11_| Wai Calamus sp. CALAMOIDEAE
12 | Boun Calamus poilarei CALAMOIDEAE
13 | Phak koud Fern DICKSONIACEAE
14
15

62
List of some fauna species at the sample plot

No Local Name Common Name Scientific Name IUCN Remarks
RedList
1_[ Ling Rhesus macaque Macaca mulatta L, suitability, report
2_| Kadang Black Giant Squirrel Ratufa bicolor L, suitability, report
3__| Fan Barking Deer Muntiacus muntjac M, tracks seen
4_| Mupa Wild Pig Sus scrofa M, feeding site seen
5 | Ngen Civet sp. Viverra L, suitability, report
6 | Kalen Strip squirrel Tamiops L, suitability, report
7__| Ngen Ngor Binturong Arctictis binturong vu L, suitability, report
8 | Mou leung Hog badger Arctonyx collaris vu L, suitability, report
9_| Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
10 | Seuameo Leopard cat Prio. bengalensis L, suitability, report
11_[ Kahok thongdeng | Pallas’s Squirrel Callociusrus erythraeus L, suitability, report
12 | Katae Indo. ground squirrel Menetes berdmorei M, feeding site seen
13__| Bang loua Giant Flying squirrel Pet. Philippensis M, feeding site seen
14_| Bang nai Phayrei’s Flying squirrel Hylopetes sp. M, suitability, report
15__| Kai khoua Silver Pheasant Lophura nycthemera L, suitability, report
16 | Nok kang kot Grey Peacock Pol. bicalcaratum L, suitability, report
17_| Kai pa Red junglefowl Gallus gallus M, feeding site seen
18 | Nokjib Warbler sp. Phyloscopus sp. L sighting
19 | Nokkathaddeng | Red-whiskered Bulbul Pycnonotus jocosus L sighting
20 | Nok khiew Common lora Aegithina tiphia L, suitability, report
21 | Nokkathaddam | Black crested Bulbul Rubigula flaviventris L sighting
22 | Nokkathad seak | Stripe-throated Bulbul Pycnonotus finlaysoni L, suitability, report
23 | Nok thao White-c. Laughing Thrush | Garrulax leucolophus L, suitability, report
24 | Nok Ngon dam Black-naped Oriole Oriolus chinensis L sighting

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter

Habitat/forest | 4.0 Remains good forest habitat with some little disturbance from collecting forest

structure products.

Flora 4.0 Tree species remains as original status with important tree species, only some
trees (Mai hing) were logged for house construction locally.

Fauna 4.0 Some good number of fauna species present in the area, according to the village
report there are some globally threatened species in the area to the north and
south of this plot.

Ecosystem 4.0 Forest habitat condition remains very good, original upper evergreen forest and

integrity some coniferous (pine) with some signs of fauna species.

Ecosystem H High value of terrestrial ecosystem, especially the wider area away from the road

status to the north and south and this plot is located in the BCC area.

e Current threats and management

Some evidences of small-scale logging and hunting were found, including some non-
timber forest products collection. Also, it is part of the Southern Annamite Mountain
Range as well as the BCC of ADB project. This section of the BCC is important corridor of
the region between the wildlife zones from north to south along the Lao-Vietnam border
so it is nationally important forest section.

63

le Point: 10 Nearest locati

Forest type/Ecosystem: Upper Evergreen forest ecosystem

Latitude (N) Longitude (E) Altitude Date

1720013 752442 1,160 ma.s.l. Dec 26, 2020

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:

Upper evergreen forest and as part of the Southern Annamite
Mountain Range and BBC which would support some critical
habitats of flora and fauna species.

Habitat Description:

Upper evergreen forest, this plot of 500m radius is considered
satisfactory ecological status as original forest remains mostly with
some disturbance. It is quite high and diversity of flora as some
evidences and report of important fauna species. The forest is quite
high, just two stories of the canopy as the first layer is not really
thick (60%). The dominant trees of the canopy are mainly Mai hing
“pine Dacrycarpus and Mai khaen Hopea species). The second layer
is quite density, there are some rattan, palm leave with reasonable
biomass.

Characteristic flora (composition):

Basically, quite high and medium trees, as a number of large trees of
30m height and 60cm HBD, and many small trees of 15m height and
25cm HBD. They are some coniferous (pine) around the plot.

Flora species or interest (present or likely to be present):
Dominance: Mai hing luang, Mai hing deng, Mai khaenhin, Mai wa,
Mai kor nam, Mai langdam, Mai Chuang (see the list).

Key species: Mai Khaenhin (Hopea), EN.

Native species: None
Fauna species (present or highly likely to be present):

Species/signs of species recorded for:

Key species: Sambar

64

Other species/native species: Barking Deer, Wild Pig, squirrel, flying
squirrel, Red junglefowl and some number of small forest birds
especially bulbul and warbler (see the list).

Species of interest likely to be present:

Key species: Yes, possible in wider area from this plot, including
Sambar, Pangolin, Douc Langur, Bear, Gibbon etc.

Rattan

Other species/native species: Spotted Lingsang, Great Argus, Large
Indian civet, Leopard cat, other civet species, hog badger, mongoose
etc (see the list).

Ecosystems Services comments
Watershed and some NTFPs

ye ue
Scarlet Minivet Blossom h. Parakeet Great Coucal Forest Wagtail
List of flora species at the sample plot
No Local Name Scientific Name Family Name IUCN Remarks
RedList

1 Mai Chuang Cinnamomum iners Reinw. ex Blume. LAURACEAE

2 Mai khaen hin Hopea pierrei Hance DIPTEROCARPCEAE EN

3_| Maikor nok Lithocarpus polystachyus (Wall) Rehd FAGACEAE

4 | Maihingluang | Dacrydium elatum (Roxb,) Wall. ex Hook. _ | PODOCARPACEAE

5_| Mai hing deng Dacrycarpus imbricatus (Blume) de Laub. _| PODOCARPACEAE

6_| Maikor nam Castancea mollissima Blume FAGACEAE

7 Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE

8 Mai wa Ficus annulata Blume MORACEAE

9_| Mai lang dam Diospyros silvatica Roxb EBENACEAE

10 _| Tao mae hang Caryota mitis Loureiro PALMAE

11_| Wai Calamus sp. CALAMOIDEAE

12 | Boun Calamus poilarei CALAMOIDEAE

13 | Phakkoud khok | Cyathea species PTERYDOPHYTA-

CYATHEACEAE
14
15
List of some fauna species at the sample plot
No Local Name Common Name Scientific Name IUCN Remarks
RedList

1_| Kha deng Red-shanked Douc Langur | Pygathrix nemaeus EN

2__| Kouang Sambar Rusa unicolor vw M, suitability, report
3__| Nyeuang Southern Serow Capricornis sumatraensis vw L, suitability, report
4_| Nyenlai phad kon | Spotted Lingsang Prionodon pardicolor L, suitability, report
5_| Fan khao nyai Large antlered Muntjac Muntiacus vuquangensis EN L, suitability, report
6__| Fan mor Annamite Muntjac Muntiacus truongsonensis L, suitability, report
7_| Katailai seua Annamite Striped Rabbit _| Nesolagus timminsi L, suitability, report
8__| Mee khor Binturong Arctictis binturong L, suitability, report
9 | Lin Pangolin Manis sp. cR L, suitability, report
10 | Fan Barking Deer Muntiacus muntjac M, tracks seen

1i_[ Mupa Wild Pig Sus scrofa M, feeding site seen

65
12_[ Ngen hang kan

Large Indian Civet

Viverra zebetha

ility, report

13 | Ngen Om

Common Palm Civet

Para. hermaphroditus

L, suitability, report

18 | Kahok thongdeng

Pallas’s Squirrel

Callociusrus erythraeus

14_| Ngen Ngor Binturong Arctictis binturong vw L, suitability, report

15 | Mou leung Hog badger Arctonyx collaris wu L, suitability, report

16 | Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report

17_| Seuameo Leopard cat Prio. bengalensis L, suitability, report
T

L, suitability, report

19 | Katae Indo. ground squirrel Menetes berdmorei L, suitability, report
20 | Bang loua Giant Flying squirrel Pet. Philippensis M, feeding site seen
21_| Bang nai Phayrei’s Flying squirrel _| Hylopetes sp. M, suitability, report

22_| Nok woo wao

Great Argus

“Argsianus argus

L, suitability, report

23 | Kai khoua khao

Silver Pheasant

Lophura nycthemera

L, suitability, report

24 | Nok fai Scarlet Minivet Pericrocotus flammeus L, sighting
25 | Mok keo Grey-headed Parakeet Psittacula finschii L, suitability, report
26 | Mokkeo Blossom-headed Parakeet _| Psittacula roseate L, suitability, report
27_| Nok kang kot Grey Peacock Polyplectron bicalcaratum L, sighting
28 | Nokkot peud Great Coucal Centropus sinensis L, sighting
29 | Nok kadaeb dao __| Forest wagtail Dendronanthus indicus L sighting

30_ | Nokmoum

Oriental turtle Dove

Streptopelia orientalis

L, suitability, report

31_| Kai pa Red Junglefowl Gallus gallus L, suitability, report
32_[ Nok jib Warbler sp. Phyloscopus sp. L, sighting
33_| Nok ka thaed Red-whiskered Bulbul Pycnonotus jocosus L, sighting
34_[ Nok pao Thick-billed Pigeon Treron curvirostra M, sighting
35 | Nokka thaed dam | Black crested Bulbul Rubigula flaviventris L, sighting

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter

Habitat/forest | 4.0 Remains good forest habitat with some little disturbance from collecting forest

structure products and hunting.

Flora 4.0 Tree species remains as original status with important tree species, only some
trees (Mai hing) were logged for house construction locally.

Fauna 4.5 Some good number of fauna species present in the area, according to the village
report there are some globally threatened species in the area to the north and
south of this plot.

Ecosystem 41 Forest habitat condition remains very good, original upper evergreen forest and

integrity some coniferous (pine) with some signs of fauna species.

Ecosystem H High value of terrestrial ecosystem, especially the wider area away from the road

status to the north and south and this plot is located in the BCC area.

e Current threats and management

Some human disturbance as some snares were found, this forest is part of the Southern
Annamite Mountain Range as well as the BCC of ADB project as nationally important forest
section. This forest section of the BCC is important corridor of the region and nation.

66

Nearest locati

Forest type/Ecosystem: Bareland/grassland

Latitude (N) Longitude (E)

Altitude

Date

1691026 728517

1,218 mas.l.

Initial Field Assessment:
Low Moderate High Exceptional
(Flora & Fauna)
Reason for initial assessment:
Grassland, it is part of Dakcheung plateau and grassland
plain which would hold some important habitats for
especially bird community.
Habitat Description:

Bareland/grassland is located in the semi-evergreen forest
range as surrounding the sample plot is degraded semi-
evergreen forest, the trees are short and bent, growing in
rocky area. The 200 maround the sample plot is completely
bareland, outcrop, a lot of small broken rock/stones are
found in scatter. This plot of 500m radius is considered very
poor ecological status as originally bareland which would be
some grasses during wet season.

Characteristic flora (composition):
No any specific characteristic flora could be described.

Flora species or interest (present or likely to be
present):

Dominance: None

Key species: None

Native species: None

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: None

Other species/native species: Common Kestrel, Rufous-winged
Buzzard and Sparrow.

Species of interest likely to be present:

Key species: None

Other species/native species: it is possible for some bird
species during wet season such as pipits, prinia, dove, swift,
sparrow, eagle etc.

67

Dec 28, 2020

Ecosystems Services comments
Barely function anything of particular ecosystem service.

Asian Brown Flycatcher

List of some flora species at the sample plot

No | Local Name Scientific Name Family Name IUCN Remarks
RedList

1_| Maikor nok Lithocarpus polystachyus (Wall.) Rehd FAGACEAE

2_| Maikhaenhin | Hopea pierrei Hance DIPTEROCARPCEAE |__EN

3 | Maikornam | Castancea mollissima Blume FAGACEAE

4 | Maimeaud Aporosa tetrapleura Hance EUPHORBIACEAE

5_| Maiwa Ficus annulata Blume MORACEAE

6

7

8

9

10

11

12

13

14

15

List of some fauna species at the sample plot
No | Local Name Common Name Scientific Name TUCN Remarks
RedList

1_| Chon phon Small Asian Mongoose Herpestes javanicus L, possible passing
2_ | NokEing mong _| Black collared Starling Gracupica nigricollis L, possible, visiting
3__| Nokjib dam Pied Bushchat Saxicola caprata L, possible, visiting
4 | Nokkain Blue rock thrush Monticola solitarus L, possible, visiting
5_| Nokjib Warbler sp. Phyloscopus sp. L, possible, visiting
6 | Leo nok Common Kestrel Falco tinnunculus L, sighting

7_| Leo houng Rufous winged Buzzard Butastur liventer L, suitability

8 | Noknyotnya Plain prinia Prinia inormita L, suitability

9_[ Nok chap meng

Asian Brown Flycatcher

Muscicapa dawurica)

68

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter

Habitat/forest 1.0 Bareland, broken rocks found in scatter with some 100 m at foothill where forest

structure was found.

Flora 1.5 Only few trees were found in foothill as some distance from the centre of the
sample plot.

Fauna 1.0 Only a few small mammal and forest birds were present and some other would
be present. Common kestrel was seen and some few small birds.

Ecosystem 11 Very poor

integrity

Ecosystem L No any particular ecosystem of this plot can be described.

status

e Current threats and management

Nothing, neither this sample plot is classified to be part of any conservation area in the
country nor any management is in place.

69

Sample Point: 12

Forest type/Ecosystem: Semi-evergreen forest ecosystem

Latitude (N) Longitude (E)

Altitude

Date

1691660 722722

1,218 mas.l.

Dec 28, 2020

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:
Upper semi-evergreen forests and as part of Dakcheung

plateau which would support some important forest
habitats for fauna species.

Habitat Description:

Upper semi-evergreen forest and some young fallow, the
habitat condition remains quite good especially to the east.
This plot is located in Xiengluang Production Forest. This
plot of 500m radius is considered fairly good ecological
status as original forest remains with some diversity of flora
and fauna.

Characteristic flora (composition):

Mainly semi-evergreen forest, with mostly medium trees
(height 20m and DBH 40m. The forest structure has only 2
layers, the higher layer is highly dominant by Mai kor
(Quercus and and Lithocarpus). The lower layer is young
tree, and some rattans.

Flora species or interest (present or likely to be
present):

Dominance: Mai kor ban, Mai kor houm, Mai Meuad (see the
list).

Key species: None

Native species: None

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: None

Other species/native species: Crested Serpent Eagle, Asian
Barred Owlet, and some number of small forest birds
especially bulbul and warbler (see the list).

70

Species of interest likely to be present:

Key species: None

Other species/native species: Leopard cat, Civets

Ecosystems Services comments

Watershed and NTFPs.

Quercus Lithocarpus
a i Yv
Crested Serpent Eagle Asian Barred Owlet
List of some flora species at the sample plot
No Local Name Scientific Name Family Name IUCN Remarks
RedList

1 Mai Paek Pinus kesiya PINACEAE

2 Mai kham pom Phyllanthus emblica L PHYLLANTHACEAE

3__| Mai kor nok Lithocarpus polystachyus (Wall) Rehd_| FAGACEAE

4 Mai kor nam Castancea mollissima Blume FAGACEAE

5 Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE

6 Mai kor houm Quercus fabrei FAGACEAE

7 Mai kor ban Lithocarpus corneus (Lour.) Rehder FAGACEAE

8_| Mai kor noy Morella cerifere (L.) small MYRICACEAE

9 Wai Calamus sp. CALAMOIDEAE

10

11

12

13

14

15

List of some fauna species at the sample plot
No Local Name Common Name Scientific Name IUCN Remarks
RedList

1__[ Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
2__| Seuameo Leopard cat Prio. bengalensis L, suitability, report
3__| Ngen Civet sp. L, suitability, report
4 Nok khao Asian Barred Owlet Glaucidium cuculoides L, sighting

4_| Leo taluang Crested Serpent Eagle Spilornis cheela L sighting

4_| Katae Indo. ground squirrel Menetes berdmorei L, feeding site seen
5__| Bang nai Phayrei’s Flying squirrel Hylopetes sp. L, feeding site seen
6 | NokEing mong __| Black collared Starling Gracupica nigricollis L, sighting

7_| Kai pa Red junglefowl Gallus gallus L, feeding site seen
8_| Nokjib Warbler sp. Phyloscopus sp. L, sighting

9 | Nokkathaddeng | Red-whiskered Bulbul Pycnonotus jocosus L sighting

10 | Nok khiew Common lora ‘Aegithina tiphia L, sighting

71
Ti _[Nokkathaddam | Black crested Bulbul Rubigula flaviventris L, sighting
12_| Nok keo Blossom-headed Parakeet _| Psittacula roseata L, suitability, report
13
14
15

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter

Habitat/forest | 3.0 Semi-evergreen forest with some good condition, new fallow was found on the

structure east but far east is mostly forested.

Flora species 3.5 Many medium tree species remain and some diversity of tree species.

Fauna species 2.5 Some few medium and small wildlife species present in the area, probably hardly
any globally threatened species.

Ecosystem 3.0 Forest habitat condition remains quite good, original semi-evergreen forest

integrity remains quite largely on the northwest, but only some medium and small species
of fauna species are present, certainly declined today in quantity.

Ecosystem M Some interesting, but not really since it is quite close to settlement. The far east

status section is better and largely forested. It is known Xiengluang Production Forest.

e Current threats and management

No particular threat is identified, it is possible for hunting since it is very close to the
village (Ban Dak Nong). This sample plot is part of Xiengluang Production Forest which
land use planning was conducted with some signs are in place.

72

Forest type/Ecosystem: Semi-evergreen forest ecosystem

Latitude (N) Longitude (E)

Altitude

Date

1688692 724024

1,177 mas.l.

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:

Upper semi-evergreen forests and as part of Dakcheung
plateau which would support some important forest
habitats for fauna species.

Habitat Description:

Upper semi-evergreen forest and some young fallow, the
habitat condition remains quite good especially to the east.
This plot is located in Xiengluang Production Forest. This
plot of 500m radius is considered fairly good ecological
status as original forest remains with some diversity of flora
and fauna.

Characteristic flora (composition):

Mainly deciduous forest, with mostly medium trees (height
20m and DBH 40m. The forest structure has only 2 layers,
the higher layer is highly dominant by Mai kor (Quercus and
and Lithocarpus). The lower layer is young tree, and some
rattans.

Flora species or interest (present or likely to be
present):

Dominance: Chuang, Mai Langdom, Mai khaenhin (see the
list).

Key species: Mai Khaenhin (EN)

Native species: None

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: None

73

Dec 28, 2020

Other species/native species: Crested Serpent Eagle, Asian
Barred Owlet, and some number of small forest birds
especially bulbul and warbler (see the list).

Species of interest likely to be present:

Key species: None

Other species/native species:

Ecosystems Services comments
Watershed and NTFPs.

Pin-tailed G. Pigeon Blossom-h. Parakeet

List of some flora species at the sample plot

No Local Name Scientific Name Family Name IUCN Remarks
RedList
1 Mai Chuang Cinnamomum iners Reinw. ex Blume. LAURACEAE
2 Mai kham pom _| Phyllanthus emblica L PHYLLANTHACEAE
3 _| Mai Lang dam __| Diospyros silvatica Roxb EBENACEAE
4 Mai kor nam Castancea mollissima Blume FAGACEAE
5 Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE
6 Mai Khaenhin Hopea pierrei Hance DIPTEROCARPCEAE EN
7
8
9
10
11
12
13
14
15

List of some fauna species at the sample plot

No Local Name Common Name Scientific Name IUCN Remarks
RedList

1__[ Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
2__| Seuameo Leopard cat Prio. bengalensis L, suitability, report
3__| Ngen Civet sp. L, suitability, report
4 Nok khao Asian Barred Owlet Glaucidium cuculoides L, suitability, report
4_| Leo taluang Crested Serpent Eagle Spilornis cheela L sighting

4_| Katae Indo. ground squirrel Menetes berdmorei L, feeding site seen
5__| Bang nai Phayrei’s Flying squirrel Hylopetes sp. L, feeding site seen

74
6 | NokEing mong _| Black collared Starling Gracupica nigricollis L, sighting
7_| Kai pa Red junglefowl Gallus gallus L, feeding site seen
8 _[ Nok jib Warbler sp. Phyloscopus sp. L, sighting

9 | Nokkathaddeng | Red-whiskered Bulbul Pycnonotus jocosus L, sighting

10_| Nok khiew Common lora Aegithina tiphia L, sighting

11 | Nokkathaddam _| Black crested Bulbul Rubigula flaviventris L, sighting

12_| Nok keo Blossom-headed Parakeet _| Psittacula roseata L, suitability, report
13 | Nok pao hang Pin-tailed Green Pigeo Treron apicauda M, sighting

14

15

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter

Habitat/forest | 3.0 Semi-evergreen forest with some good condition, new fallow was found on the

structure east but far east is mostly forested.

Flora species 3.5 Many medium tree species remain and some diversity of tree species.

Fauna species 2.5 Some few medium and small wildlife species present in the area, probably hardly
any globally threatened species.

Ecosystem 3.0 Forest habitat condition remains quite good, original semi-evergreen forest

integrity remains quite largely on the northwest, but only some medium and small species
of fauna species are present, certainly declined today in quantity.

Ecosystem M Some interesting, but not really since it is quite close to settlement. The far east

status section is better and largely forested. It is known Xiengluang Production Forest.

e Current threats and management

No particular threat is identified, it is possible for hunting since it is very close to the
village (Ban Dak Samor). This sample plot is part of Xiengluang Production Forest which
land use planning was conducted with some signs are in place.

75

Forest type/Ecosystem: Fallow/semi-evergreen forest ecosystem

Latitude (N) Longitude (E)

Altitude

Date

1685728 723622

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:

Upper semi-evergreen forest, it is part of Dakcheung plateau
and grassland plain which would hold some important
habitats for especially bird community.

Habitat Description:

Fallows were originally from upper semi-evergreen forest,
portion of shrubland. The area was degraded, mainly
converted to agricultural land, some old and young fallows.
A small block of some good forest was in the plot. The
habitat was degraded, complete loss of forest structure
which only some patches of the forest were found. This plot
of 500m radius is considered poor ecological status as no
original forest remains with low diversity of flora and fauna.

Characteristic flora (composition):

Mainly a large fallow distribution, just a few clusters of trees
are found in scatter. As short trees and shrubland which no
any specific characteristic flora could be described.

Flora species or interest (present or likely to be
present):

Dominance: Mai kor, Mai Paek, Mai En-ar, Mai Kham pom,
Mai Meuad (see the list).

Key species: None

Native species: None

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: None

Other species/native species: some number of small mammals
and small forest birds especially bulbul, bushchat and warbler
(see the list).

Species of interest likely to be present:

76

1,106 mas.l.

Dec 28, 2020

Key species: None
Other species/native species:

Ecosystems Services comments
Barely function anything of particular ecosystem service.

Dark-side Flycatcher Grey Bushchat

List of some flora species at the sample plot

No Local Name Scientific Name Family Name IUCN Remarks
RedList

1 Mai Paek Pinus kesiya PINACEAE

2 | Maiwa Ficus annulata Blume MORACEAE

3. | Maien-ar Melastoma normale D. Don MELASTOMATACEAE

4 | Maikham pom _| Phyllanthus emblica L PHYLLANTHACEAE

5_| Maikor nok Lithocarpus polystachyus (Wall) Rehd_| FAGACEAE

6_| Maikornam Castancea mollissima Blume FAGACEAE

7 Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE

8

9

10

11

12

13

14

15

List of some fauna species at the sample plot

No Local Name Common Name Scientific Name IUCN Remarks
RedList

1__[ Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report

2 Nok khao Asian Barred Owlet Glaucidium cuculoides L, suitability, report

3__| Bang nai Phayrei’s Flying squirrel Hylopetes sp. L, feeding site seen

4_| NokEing mong __| Black collared Starling Gracupica nigricollis L sighting

5__| Nokjib Warbler sp. Phyloscopus sp. L, suitability, report

6__| Nokkathaddeng | Red-whiskered Bulbul Pycnonotus jocosus L sighting

7_| Nokkathaddam _| Black crested Bulbul Rubigula flaviventris L sighting

8 | Nokjib moun Dark-side Flycatcher Muscicapa sibirica L, sighting

9 | Noktor Grey Bushchat Saxicola ferreus L, sighting

10 | Leo deng Rufous-winged Buzzard Butastur liventer L, suitability, report

11 | Leo Eagle sp. L, suitability, report

12

13

77
e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating References
Parameter

Habitat/forest 2.0 Fallow/Semi-evergreen forest with some reasonable condition, new fallow was

structure found on the east but far east is mostly forested.

Flora species 2.5 Many medium tree species remain and some diversity of tree species.

Fauna species 1.5 Some few medium and small wildlife species present in the area, probably hardly
any globally threatened species.

Ecosystem 2.0 Forest habitat condition remains quite good, original semi-evergreen forest

integrity remains quite largely on the northwest, but only some medium and small species
of fauna species are present, certainly declined today in quantity.

Ecosystem L+ It is quite close to settlement.

status

e Current threats and management

No particular threat is identified, it is possible for hunting since it is very close to the

village (Ban Dak Samor). This sample plot is part of Xiengluang Production Forest which
land use planning was conducted with some signs are in place.

78

Forest type/Ecosystem: Coniferous forest/grassland ecosystem

Latitude (N) Longitude (E) Altitude Date

1705564 741550 1,254 mas.) Dec 28, 2020

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:

Grassland/coniferous, it is part of Dakcheung plateau with
pattern of grassland plain in coniferous landscape which
would hold some important habitats for especially bird
community.

Habitat Description:

Grassland is located in the coniferous forest range as
surrounding the sample plot. This plot of 500m radius is
considered very poor ecological status but it would support
some important habitat of grass birds during wet season.

Characteristic flora (composition):

No any specific characteristic flora could be described.

Flora species or interest (present or likely to be
present):

Dominance: None

Key species: None

Native species: None

Fauna species (present or highly likely to be present):

Species/signs of species recorded for:

Key species: None

79

Other species/native species: Rock Thrush and Warbler.

Species of interest likely to be present:
Key species: None

Other species/native species: it is possible for some bird
species during wet season such as pipits, prinia, swift etc.

Ecosystems Services comments
Barely function anything of particular ecosystem service.

Brown Shrike Asian Brown Flycatcher

List of some flora species at the sample plot

No Local Name Scientific Name Family Name IUCN Remarks
RedList

1 Mai Paek kesiya royle ex Gordon PINACEAE

2 Phak koud khok Cyathea species PTERYDOPHYTA-

CYATHEACEAE

3 Mai kor nam Castancea mollissima Blume FAGACEAE

4 Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE

5

6

7

8

9

10

11

12

13

14

15

List of some fauna species at the sample plot

No Local Name Common Name Scientific Name IUCN Remarks
RedList

1__[ Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
2 Nok khao Asian Barred Owlet Glaucidium cuculoides L, suitability, report
3__| NokEing mong _| Black collared Starling Gracupica nigricollis L sighting

4_| Nokjib Warbler sp. Phyloscopus sp. L sighting

5__| Nokkathaddeng | Red-whiskered Bulbul Pycnonotus jocosus L sighting

6 | Nokkathaddam _| Black crested Bulbul Rubigula flaviventris L sighting

7_| Nok Nyot Nya Prinia Prinia sp. L, suitability, report

80
8 _| Noklong deun Pipit Anthrus sp. L, suitability, report
9_[ Nokla Brown shrike Lanius cristatus L, sighting
10 | Nokchapmeng | Asian brown Flycatcher Muscicapa dawurica) L, sighting

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter

Habitat/forest 1.0 Grassland, surrounding of coniferous forest.

structure

Flora species 1.5 Only few trees were found in foothill as some distance from the centre of the
sample plot.

Fauna species 1.0 Only a few small birds were present and some other would be present, it is just
close to the settlement.

Ecosystem 11 Very poor

integrity

Ecosystem L Noany particular ecosystem value of this plot can be described.

status

e Current threats and management

Nothing, no any management is in place, because of neither particular threat nor
available wildlife to be hunted since it is very close to the village (Ban Dak run).

81

Forest type/Ecosystem: Semi-evergreen/coniferous forest ecosystem

Latitude (N) Longitude (E) Altitude

Date

1692737 732667 1,213 mas.)

Initial Field Assessment:
Low Moderate High Exceptional
(Flora & Fauna)
Reason for initial assessment:
Upper semi-evergreen and coniferous forests as part of
Southern Dakcheung plateau which would support some
important forest habitats for fauna species.
Habitat Description:

There are some patterns of fallows, originally from upper
semi-evergreen forest. The area was highly degraded,
mainly converted to agricultural land, some old and young
fallows. Therefore, the habitat was considered degraded,
become shrubland. This plot of 500m radius is considered
poor ecological status as very few patches of original forest
remains with very low diversity of flora and fauna.

Characteristic flora (composition):

Mainly a large fallow distribution, as medium and short

trees and shrubland which no any specific characteristic
flora could be described. The forest structure has only 1

layer.

Flora species or interest (present or likely to be
present):

Dominance: Mai kor ban, Mai kor houm, Mai Meuad (see the
list).

Key species: None

Native species: None

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: None

Other species/native species: some number of small forest
birds especially bulbul and warbler (see the list).

Species of interest likely to be present:

Key species: None

82

Dec 28, 2020

Other species/native species:

Ecosystems Services comments
Barely function anything of particular ecosystem service.

Leafbird

List of some flora species at the sample plot

No | Local Name Scientific Name Family Name IUCN Remarks
RedList
1_| Mai kor nam Castancea mollissima Blume FAGACEAE
2__| Mai dok Melastonia melabathricum MELASTOMATACE
3__| Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE
4 | Mai Pohouxang | Sterculia lancaviensis Ridl. MALVACEAE
5 | Maikham pom | Phyllanthus emblica L. EUPHORBIACEAE
6 _| Mai kor nok Lithocarpus polystachyus FAGACEAE
7_| Mai Paek Pinus kesiya PINACEAE
8 | Mai En-ar Melastoma normale MELASTOMATACE
9
10
11
12
13
14
15
List of some fauna species at the sample plot
No Local Name Common Name Scientific Name TUCN Remarks
RedList
1_| Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
2 | Seuameo Leopard cat Prio. bengalensis L, suitability
3__| Katae Indo. ground squirrel Menetes berdmorei L, suitability
4__| Bang nai Phayrei’s Flying squirrel Hylopetes sp. L, suitability
5_ | Nou Rat Leophodamys M, feeding site seen
6 | NokEing mong | Black collared Starling Gracupica nigricollis L, sighting
7_| Nokjib Divison’s Leaf Warbler Phylloscopus intensior L, sighting
8 | Kaipa Red junglefowl Gallus gallus M, suitability
9 | Nok jib Warbler sp. Phyloscopus sp. L, sighting
10 | Nokkathad dang | Red-whiskered Bulbul Pycnonotus jocosus L, sighting
11 _[NokkKhiewtong | Leafbird Chloropsis L, sighting
12_[Nokkathaddam | Sooty-headed bulbul Pycnonotus aurigaster L, sighting
13
14
15

83

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter

Habitat/forest 2.0 Forest habitat condition remains fair, some large portion of fallows, some old and

structure young fallows - originally from semi-evergreen forest and coniferous forest.

Flora 2.5 Some flora species would be lost as low diversity of tree species.

Fauna 2.0 Some small mammal and forest birds are present, some were reported and
sighted. Probably some medium mammal species, at least Wild Pig and Barking
Deer.

Ecosystem 21 Some portions of the habitats were degraded but some fauna species are present.

integrity

Ecosystem L+ The ecosystem of this plot is degraded, nothing is potential for conservation nor

status any conservation forest in the area.

e Current threats and management

Nothing, neither this sample plot is classified to be part of any conservation area in the
country nor any management is in place.

84

Forest type/Ecosystem: Coniferous forest ecosystem

Latitude (N) Longitude (E)

Altitude

Date

1695867 733548

Initial Field Assessment:
Low Moderate High Exceptional
(Flora & Fauna)
Reason for initial assessment:
Upper semi-evergreen and coniferous forests as part of
Dakcheung plateau which would support some important
forest habitats for fauna species.
Habitat Description:

There are degraded pine forest and fallows were converted
to agricultural land originally from upper semi-evergreen
forest. Therefore, the habitat was considered highly
degraded. This plot of 500m radius is considered fairly poor
ecological status as only some forest remains in lower part
of the mountain but with low diversity of flora and fauna.

Characteristic flora (composition):

Mainly a large fallow distribution, as medium and short
trees and shrubland which no any specific characteristic
flora could be described. The forest structure has only 1
layer and 2 layers for the upper semi-evergreen which was
found in foothills.

Flora species or interest (present or likely to be
present):

Dominance: Pine, Mai kor, Mai Meuad (see the list).

Key species: None

Native species: None

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: None

Other species/native species: some number of small forest
birds especially bulbul, Oriole and warblers (see the list).

Species of interest likely to be present:

Key species: None

85

1,225 mas.l.

Dec 31, 2020

Other species/native species:

Ecosystems Services comments
Barely function anything of particular ecosystem service.

Black-naped Oriole

List of some flora species at the sample plot

No | Local Name Scientific Name Family Name TUCN Remarks
RedList
1_| Mai kor nam Castancea mollissima Blume FAGACEAE
2__| Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE
3__| Mai Pohouxang | Sterculia lancaviensis Ridl. MALVACEAE
4 | Maikham pom _| Phyllanthus emblica L. EUPHORBIACEAE
5_| Mai kor nok Lithocarpus polystachyus (Wall) Rehd_| FAGACEAE
6 _| Mai Paek Pinus kesiya PINACEAE
7_| Fak hou xang Epiphyte
8 | Mai Sompoi Acacia concinna (Willdenow) DC. MIMOSOIDEAE
9
10
11
12
13
14
15
List of some fauna species at the sample plot
No Local Name Common Name Scientific Name TUCN Remarks
RedList
1_| Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
2__| Katae Indo. ground squirrel Menetes berdmorei L, suitability
3__| Bang nai Phayrei’s Flying squirrel Hylopetes sp. L, suitability
4 | Nou Rat Leophodamys L, suitability
5__| Nokjib Divison’s Leaf Warbler Phylloscopus intensior L, sighting
6 | Nokkain Blue rock thrush Monticola solitarus L, suitability
7_| Kai pa Red junglefowl Gallus gallus L, suitability
8 | Nokjib Warbler sp. Phyloscopus sp. L, sighting
9 | Nokkathaddang_| Red-whiskered Bulbul Pycnonotus jocosus L, sighting
10_[ Nok Ngon dam Black-naped Oriole Oriolus chinensis L, suitability, report
11 _[Nokkathaddam | Sooty-headed bulbul Pycnonotus aurigaster L, sighting
12
13
14
15

86

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter

Habitat/forest 1.5 Forest habitat condition remains poor, mainly pine forest, while some portions of

structure fallows were found in lower hill.

Flora 2.0 Some flora species would be lost as low diversity of tree species but quite better
in lower foothill.

Fauna 1.5 Some small mammal and forest birds are present as reported and sighted. Hardly
any even medium mammal is present.

Ecosystem 1.5 Large portion of the habitat was degraded, but only small fauna species are

integrity present.

Ecosystem L The ecosystem of this plot is highly degraded, nothing is potential for

status conservation nor any conservation forest in the area.

e Current threats and management

Nothing, neither this sample plot is classified to be part of any conservation area in the
country nor any management is in place.

87

Sample Point: 18

Forest type/Ecosystem: Semi-evergreen/coniferous forest ecosystem

Latitude (N) Longitude (E) Altitude Date

1692456 734510 1,228 mas.) Dec 28, 2020

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:

Upper semi-evergreen forest and some patterns of
coniferous forest as part of Southern Dakcheung plateau
which would support some important forest habitats for
fauna species.

Habitat Description:

There are fallows, originally from upper semi-evergreen
forest and pattern of coniferous forest. The area was fairly
degraded from converting to agricultural land, some old and
young fallows. This plot of 500m radius is considered fairly
poor ecological status as no particular important forest
remains and with low diversity of flora and fauna.

Characteristic flora (composition):

Large fallow distribution, as medium and short trees which
no any specific characteristic flora could be described. The
forest structure has only 1 layer.

Flora species or interest (present or likely to be
present):

Dominance: Mai Meuad, Mai kor ban, Mai kor houm, Mai Paek
(see the list).

Key species: None

Native species: None

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: None

Other species/native species: some number of small forest
birds (see the list).

Species of interest likely to be present:

Key species: None

Other species/native species:

88
Ecosystems Services comments
Barely function anything of particular ecosystem service.

Rufous-winged Buzzard

List of some flora species at the sample plot

No Local Name Scientific Name Family Name IUCN Remarks
RedList
1_| Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE
2__| Mai kor nam Castancea mollissima Blume FAGACEAE
3__| Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE
4__| Mai kor noy Morella cerifere (L.) small MYRICACEAE
5_| Mai kor nok Lithocarpus polystachyus (Wall. Rehd_| FAGACEAE
6 | Mai Paek Pinus kesiya PINACEAE
7_| Fak hou xang
8 | Mai Sompoi Acacia concinna (Willdenow) DC. MIMOSOIDEAE
9 | Phakkoud khok | Cyathea species PTERYDOPHYTA-
CYATHEACEAE
10
1
12
13
14
15
List of some fauna species at the sample plot
No Local Name Common Name Scientific Name IUCN Remarks
RedList
1_| Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
2_ [| Seuameo Leopard cat Prio. bengalensis L, suitability
3_ | Katae Indo. ground squirrel Menetes berdmorei L, suitability
4 | Bang nai Phayrei’s Flying squirrel Hylopetes sp. L, suitability
5 [Now Rat Leophodamys M, feeding site seen
6 | Fan Barking Dear Muntiacus Muntjak L, suitability, report
7_| Kai Mouse Deer Tragulus kanchil L, suitability, report
8 [MuPa Wild Pig Sus scrofa L, tracks seen
9 | Kai pa Red junglefowl Gallus gallus L, feeding site seen
10_| Nok jib Warbler sp. Phyloscopus sp. L, sighting
11_| Nokkathad dang | Red-whiskered Bulbul Pycnonotus jocosus L, sighting
12_| Leo deng Rufous-winged Buzzard Butastur liventer L, sighting
13_| Nokkathaddam _| Sooty-headed bulbul Pycnonotus aurigaster L, sighting
14_| Nok ka cheoi Chestnut-headed Bee-eater_| Merops leschenaulti L, sighting
15

89

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter

Habitat/forest 2.0 Forest habitat condition remains fairly poor, some proportions of fallows - old

structure and young fallows - originally from semi-evergreen forest and coniferous forest.

Flora 2.5 Some flora species would be lost as low diversity of tree species.

Fauna 2.5 Some small mammal and forest birds are present, some were reported and
sighted. Probably some medium mammal species, at least Wild Pig and Barking
Deer.

Ecosystem 2.3 Some portions of the habitats were degraded but some fauna species are present.

integrity

Ecosystem L+ The ecosystem of this plot is degraded, nothing is potential for conservation nor

status any conservation forest in the area.

e Current threats and management

Nothing, neither this sample plot is classified to be part of any conservation area in the
country nor any management is in place.

90

Forest type/Ecosystem: Shrubland/coniferous forest ecosystem

Latitude (N) Longitude (E)

Altitude

Date

1688539 730871

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:

Shrubland with rocky plain is located in the upper semi-
evergreen forests and as part of Dakcheung plateau which
would support some important forest habitats for fauna
species.

Habitat Description:

As shrubland with largely rocky plain and pine trees in
Upper semi-evergreen forest landscape. This plot of 500m
radius is considered poor ecological status, it is quite good
flora species but fewer number of fauna species.

Characteristic flora (composition):

Semi-evergreen forest, with mostly medium trees (height
7m and DBH 25m. Just medium and small trees, the forest
structure has only 1 layer, the higher layer is highly
dominant by Mai Meaud and Mai san).

Flora species or interest (present or likely to be
present):

Dominance: Mai san, Mai kor, Mai Meuad (see the list).

Key species: None

Native species: None

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: None

Other species/native species: Crested Serpent Eagle, Asian
Barred Owlet, and some number of small forest birds
especially bulbul and warbler (see the list).

Species of interest likely to be present:

Key species: None

Other species/native species:

91

1,198 mas.l.

Dec 28, 2020

Watershed and NTFPs.

Ecosystems Services comments

Orchid
.
Black-n. Woodpecker
List of some flora species at the sample plot
No Local Name Scientific Name Family Name IUCN Remarks
RedList

1 Mai Meuad er Memecylon edule Roxb EUPHORBIACEAE
2 Mai kham pom _| Phyllanthus emblica L PHYLLANTHACEAE
3_| Mai kor nok Lithocarpus polystachyus FAGACEAE
4 Mai kor nam Castancea mollissima Blume FAGACEAE
5 Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE
6 Mai kor houm Quercus fabrei FAGACEAE
7_| Mai kor noy Morella cerifere (L.) small MYRICACEAE
8 Mai san Dillenia turbinata Finet&Gagnep DILLNIACEAE
9 Mai Paek Pinus kesiya PINACEAE

0 | Dok Pheung Epiphytic orchid ORCHIDACEAE Variety

11

12

13

14

15

List of some fauna species at the sample plot
No Local Name Common Name Scientific Name IUCN Remarks
RedList

1_| Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
2__[ Seuameo Leopard cat Prio. bengalensis L, suitability, report
3 Nok khao Asian Barred Owlet Glaucidium cuculoides L, suitability, report
4 _| Leo taluang Crested Serpent Eagle Spilornis cheela L, suitability, report
5 __| NokEing mong _| Black collared Starling Gracupica nigricollis L, suitability, report
6_| Nokjib Warbler sp. Phyloscopus sp. L, sighting
7__[Nokkathaddeng | Red-whiskered Bulbul Pycnonotus jocosus L, sighting

8 _| Nok sai Ngon dam | Black-naped Woodpecker __| Picus querini L, sighting
9__[Nokkathaddam _| Black crested Bulbul Rubigula flaviventris L, sighting

92

10

11

12

13

14

15

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter

Habitat/forest 1.0 Shrubland, as part of semi-evergreen forest and surrounding with coniferous

structure community and some. Trees are short and quite density with some open space
(rocky /bareland) within the plot. Largely bare rock plain on southwest.

Flora 2.5 Some number of trees were found, mostly small and bush trees.

Fauna 1.0 Only a few small mammal and forest birds were present and some other would
be present.

Ecosystem 1.5 Very poor

integrity

Ecosystem L Noany particular ecosystem value of this plot can be described.

status

e Current threats and management

Nothing, neither this sample plot is classified to be part of any conservation area in the
country nor any management is in place.

Forest type/Ecosystem: Semi-evergreen forest ecosystem

Latitude (N) Longitude (E)

Altitude

Date

1713727 722583

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:

Upper semi-evergreen forests and as part of protection
forest known Namdae which would support some important
forest habitats for fauna species.

Habitat Description:

Upper semi-evergreen forest, the habitat condition remains
very good. This plot of 500m radius is considered good
ecological status as original forest remains with some
diversity of flora and fauna.

Characteristic flora (composition):

The semi-evergreen forest, with mostly medium trees and
some large trees (height 25m and DBH 80m. The forest
structure has only 3 layers, the higher layer is highly
dominant by Mai Chuang, Mai kor (Quercus and and
Lithocarpus). The second layer is young trees, and some
rattans and palmae in the lower layer.

Flora species or interest (present or likely to be
present):

Dominance: Mai Chuang, Mai kor, Mai khaenhin, Tao
maehang (palm) (see the list).

Key species: Mai Khaenhin (Hopea, EN)

Native species: None

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: None

94

1,409 mas.l.

Dec 27, 2020

Other species/native species: Crested Serpent Eagle, Asian
Barred Owlet, and some number of small forest birds
especially bulbul and warbler, Minivet, flychatcher, stonechat
(see the list).

Species of interest likely to be present:
Key species: Pangolin
Other species/native species: Silver Pheasant

Ecosystems Services comments
Watershed and NTFPs.

Cinnamomum
ms 1%
Green b. Malkoha
List of some flora species at the sample plot
No Local Name Scientific Name Family Name IUCN Remarks
RedList

1_| Mai Chuang Cinnamomum iners Reinw. ex Blume LAURACEAE
2_[Maikhaenhin | Hopea pierrei Hance DIPTEROCARPCEAE | EN
3__[ Mai kor nok Lithocarpus polystachyus (Wall) Rehd_| FAGACEAE

4 | Mai kor nam Castancea mollissima Blume FAGACEAE

5__[ Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE

6 | Mai khimou Ormosia cambodiana Gagnep. FABACEAE

7_[Mailang dam __| Diospyros silvatica Roxb EBENACEAE

8 [Taomaehang | Caryota mitis Loureiro PALMAE

9 | Wai noy Calamus sp. CALAMOIDEAE

10

Fa

12

13

14

15

95
List of some fauna species at the sample plot

No Local Name Common Name Scientific Name TUCN Remarks
RedList

1_[1in Pangolin cR L, suitability, report
2__| Seuameo Leopard cat Prio. bengalensis L, suitability, report
3_[Ngen Civet sp. L, suitability, report
4_[ Nok khao Asian Barred Owlet Glaucidium cuculoides L, sighting

4_| Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
4 | Katae Indo. ground squirrel Menetes berdmorei L, feeding site seen
5_| Bang nai Phayrei’s Flying squirrel __| Hylopetes sp. L, feeding site seen
6 _| Leo ta luang Crested Serpent Eagle Spilornis cheela L, sighting

7_| Nok bang hok Green billed Malkoha Phaenicophaeus tristis L, sighting

8 _[ Nokjib Stonechat

9 _| Kai pa Red junglefowl Gallus gallus L, feeding site seen
10_| Nok jib Warbler sp. Phyloscopus sp. L, sighting

11_| Nok ka thad deng_| Red-whiskered Bulbul Pycnonotus jocosus L, sighting

12_| Nok khiew Common lora Aegithina tiphia L, sighting

13 | Nokkathaddam _| Black crested Bulbul Rubigula flaviventris L, sighting

14_| Nokkeo Blossom-headed Parakeet _| Psittacula roseata L, suitability, report
15 | Nok fai Scarlet Mivinet Pericrocotus speciosus L, suitability, report
16 | NokChapmeng __| Flycatcher L, suitability, report
17

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter

Habitat/forest | 4.0 Forest habitat condition remains originally good. This plot is located at higher

structure slope. It has 3 layers of canopy.

Flora 4.0 Flora species remains as original status and some diverse.

Fauna 3.0 Some few medium and small wildlife species would be present in the area,
probably some globally threatened species.

Ecosystem 3.6 | Forest habitat condition remains good, original semi-evergreen forest remains

integrity largely, with some probably medium and small species of fauna species are
present.

Ecosystem M+ Some interesting especially for flora species, and this plot is part of Namdae

status Protection Forest.

e Current threats and management

The forest in this sample plot has been protected as part of Namdae protection forest.
Neither any threats nor hunters were found.

96

Sample Point: 21

Forest type/Ecosystem: Semi-evergreen forest ecosystem/Coniferous

Latitude (N) Longitude (E) Altitude

Date

1706127 725221 1,145 mas.l.

Initial Field Assessment:
Low Moderate High Exceptional

(Flora & Fauna)
Reason for initial assessment:
Upper semi-evergreen and coniferous forests which would
support some important forest habitats for fauna species.
Habitat Description:

There are largely fallows, originally from upper semi-
evergreen forest. The area was degraded, mainly converted
to agricultural land, some old and young fallows. Therefore,
the habitat was considered fairly degraded. This plot of
500m radius is considered fairly poor ecological status as no
original forest remains with low diversity of flora and fauna.

Characteristic flora (composition):

Mainly a large fallow distribution, as medium and short

trees and shrubland which no any specific characteristic
flora could be described. The forest structure has only 1
layer.

Flora species or interest (present or likely to be
present):

Dominance: Mai Paek, Mai kor ban, Mai kor houm, Mai Meuad
(see the list).

Key species: None
Native species: None
Fauna species (present or highly likely to be present):

Species/signs of species recorded for:

97

Dec 30, 2020

nS

Key species: None

Other species/native species: some number of small mammal
(rats) small forest birds especially bulbul and warbler (see the
list).

Species of interest likely to be present:

Key species: Pangolin

Other species/native species:

Ecosystems Services comments

Barely function anything of particular ecosystem service.

Common lora Striped t. Bulbul

List of some flora species at the sample plot

No Local Name Scientific Name Family Name IUCN Remarks
RedList

1 Mai kor nam Castancea mollissima Blume FAGACEAE

2 Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE

3 Mai kham pom Phyllanthus emblica L. EUPHORBIACEAE

4_| Mai kor nok Lithocarpus polystachyus (Wall) Rehd | FAGACEAE

5 Mai Paek Pinus kesiya PINACEAE

6_| Fak hou xang Epiphyte
7 Phak koud khok | Cyathea species PTERYDOPHYTA-

CYATHEACEAE

8

9

10

11

12

13

14

15

List of some fauna species at the sample plot

No Local Name Common Name Scientific Name IUCN Remarks
RedList
1__[ Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
2__| Seuameo Leopard cat Prio. bengalensis L, suitability

98
3_| Katae Indo. ground squirrel Menetes berdmorei L, suitability
4_| Bang nai Phayrei’s Flying squirrel __| Hylopetes sp. L, suitability

5 [Nou Rat Leophodamys M, feeding site seen
6 | Kaipa Red junglefow! Gallus gallus L, feeding site seen
7_[ Nok jib Warbler sp. Phyloscopus sp. L, sighting

8 | Nokkathaddang_| Red-whiskered Bulbul Pycnonotus jocosus L, sighting

9 _| Nok khiew Common lora ‘Aegithina tiphia L, sighting

10 | Nokkathaddam _| Sooty-headed bulbul Pycnonotus aurigaster L, sighting

11_| Nok ka cheoi Chestnut-headed Bee-eater_| Merops leschenaulti L, sighting

12_| Nok ka thaeb Stripe-throated Bulbul Pycnonotus finlaysoni L, sighting

13

14

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter

Habitat/forest 2.5 As old fallow, the habitat condition remains quite fair, but some parts of the

structure sample plot, about 60% was a secondary forest with some pine tree species.

Flora 3.0 Tree species remains as pretty fair status and not diverse, and a majority part of
it was converted to agricultural land.

Fauna 2.0 Some few small wildlife species were present and some other would be present
in the area, probably some few globally threatened species e.g pangolin was
reported.

Ecosystem 2.5 Forest habitat condition remains quite fair, originally from semi-evergreen forest,

integrity with some small species of fauna species are present, certainly declined today in
quantity.

Ecosystem L+ Nothing is interesting, no importance of ecological value remains.

status

e Current threats and management

No any threats nor hunters were found. Also, neither this sample plot is classified to be
part of any conservation area in the country nor any managementis in place. Most part of
this become degraded, largle fallows.

99
Forest type/Ecosystem: Semi-evergreen forest ecosystem

Latitude (N) Longitude (E) Altitude Date

1707135 723518 1,232 mas.l. Dec 30, 2020

Initial Field Assessment:
Low Moderate High Exceptional

(Flora & Fauna)
Reason for initial assessment:
Upper semi-evergreen and coniferous forests which would
support some important forest habitats for fauna species.
Habitat Description:

There are some fallows, originally from upper semi-

evergreen forest. The area was fairly degraded, mainly
converted to agricultural land, some old and young fallows.
Therefore, the habitat was considered fairly degraded. This
plot of 500m radius is considered fairly poor ecological
status as no original forest remains with low diversity of
flora and fauna.

Characteristic flora (composition):

Mainly a large fallow distribution, as medium and short

trees and shrubland which no any specific characteristic
flora could be described. The forest structure has only 1

layer.

Flora species or interest (present or likely to be
present):

Dominance: Mai Paek, Mai kor ban, Mai kor houm, Mai Meuad
(see the list).

Key species: None
Native species: None
Fauna species (present or highly likely to be present):

Species/signs of species recorded for:

100
Key species: Pangolin

list).

Species of interest likely to be present:
Key species: None
Other species/native species:

Ecosystems Services comments

Other species/native species: some number of small mammals
and small forest birds especially bulbul and warbler (see the

Barely function anything of particular ecosystem service.

Lithocarpus
Red Junglefowl
List of some flora species at the sample plot
No Local Name Scientific Name Family Name IUCN Remarks
RedList
1 Mai kor nam Castancea mollissima Blume FAGACEAE
2 Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE
3 Mai kham pom Phyllanthus emblica L. EUPHORBIACEAE
4_| Mai kor nok Lithocarpus polystachyus (Wall) Rehd | FAGACEAE
5 Mai Paek Pinus kesiya PINACEAE
6 _| Fak hou xang
7 Phak koud khok | Cyathea species PTERYDOPHYTA-
CYATHEACEAE
8
9
10
11
12
13
14
15

101

List of some fauna species at the sample plot

No Local Name Common Name Scientific Name TUCN Remarks
RedList

1_|[MuPa Wild Pig Sus Scrofa M, sighting

2 | Fan Barking Deer Muntiacus muntjak M, tracks seen

3_| Kao Mouse Deer Tragulus kanchil L, suitability

4 | Seuameo Leopard cat Prio. bengalensis L, suitability

5_| Katae Indo. ground squirrel Menetes berdmorei L, suitability

6 _| Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report

7_| Bang nai Phayrei’s Flying squirrel __| Hylopetes sp. M, feeding site seen

8 [Nou Rat Leophodamys M, feeding site seen

9 _| Kai pa Red junglefow! Gallus gallus M, sighting

10_| Nok jib Warbler sp. Phyloscopus sp. L, sighting

11_| Nok ka thad dang _| Red-whiskered Bulbul Pycnonotus jocosus L, sighting

12_| Nok khiew Common lora Aegithina tiphia L, suitability

13 | Nokkathaddam | Sooty-headed bulbul Pycnonotus aurigaster L, sighting

14_| Nokka thaeb Stripe-throated Bulbul Pycnonotus finlaysoni L, sighting

15 | Nokchabmeng | Verditer flycatcher Eumyias thalassinus L, sighting

16_| Nok fai Scarlet Mivinet Pericrocotus speciosus L, suitability, report

17_| Nok Chapmeng __| Flycatcher L, suitability, report

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter
Habitat/forest 3.0 As old fallow, the habitat condition remains quite fair, but some parts of the
structure sample plot, about 40% was a secondary forest with some pine tree species.

Flora 3.0 Flora species remains as pretty fair status and not diverse, and a majority part of
it was converted to agricultural land.

Fauna 2.0 Some few small wildlife species were present and some other would be present
in the area, probably some few globally threatened species e.g pangolin was
reported.

Ecosystem 2.6 Forest habitat condition remains quite fair, originally from semi-evergreen forest,
integrity with some small species of fauna species are present, certainly declined today in
quantity.
Ecosystem L+ Nothing is interesting, no importance of ecological value remains.
status

e Current threats and management

One snare line was found, the purpose was for catching pangolin. However, neither this
sample plot is classified to be part of any conservation area in the country nor any
management is in place. Some parts of this were converted to upper agricultural land,

fallows.

102

Sample Point: 23

Forest type/Ecosystem: Semi-evergreen forest ecosystem

Latitude (N) Longitude (E)

Altitude

Date

1713050 726162

1,238 mas.l.

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:

Upper semi-evergreen forests which would support some
important forest habitats for fauna species.

Habitat Description:

Upper semi-evergreen forest with some fallows, the habitat
condition remains fairly poor. This plot is located close to
Namdae Protection Forest. This plot of 500m radius is
considered fair ecological status but a lot of disturbance
with coffee plantation under neath with low diversity of
flora and fauna.

Characteristic flora (composition):

Fallows and block of Upper semi-evergreen forest, with
mostly medium trees and some large trees (height 35m and
DBH 80m. The forest structure has 3 layers, the higher layer
is highly dominant by Mai Khaenhin, Mai hai (fig), Mai
Chuang. The lower layer is young tree, and coffee trees.

Flora species or interest (present or likely to be
present):

Dominance:
Key species: Mai Khaenhin (Hopea, EN)

Native species: None

103

Dec 27, 2020

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:
Key species: None

Other species/native species: Asian Barred Owlet, and some
number of small forest birds especially bulbul and warbler
(see the list).

Species of interest likely to be present:

Key species: None

Other species: Monkey, (see the list).

Ecosystems Services comments
Watershed and NTFPs.

Cinnamomum
Red b. Parakeet
List of some flora species at the sample plot
No Local Name Scientific Name Family Name IUCN Remarks
RedList
1_| Maikham pom _[ Phyllanthus emblica L PHYLLANTHACEAE
2__| Mai kor nok Lithocarpus polystachyus (Wall) Rehd_ | FAGACEAE
3_| Mai kor nam Castancea mollissima Blume FAGACEAE
4__| Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE
5 | Maikorhoum | Quercus fabrei FAGACEAE
6 | Mai kor ban Lithocarpus corneus (Lour.) Rehder FAGACEAE
7_| Mai kor noy Morella cerifere (L.) small MYRICACEAE
8 | Wai Calamus sp. CALAMOIDEAE
9 | Mai langdam Diospyros silvatica Roxb EBENACEAE
10 | Maikhaenhin [| Hopea pierrei Hance DIPTEROCARPCEAE | EN
11_[ Mai hai Ficus benjamina MORACEAE
12_| Mai Mak Ngieo | Nephelium hypoleucum Kurz SAPINDACEAE
13
14
15

104
List of some fauna species at the sample plot

No Local Name Common Name Scientific Name TUCN Remarks
RedList
1_| Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
2__| Seua meo Leopard cat Prio. bengalensis L, suitability, report
3_[Ngen Civet sp. L, suitability, report
4_[ Nok khao Asian Barred Owlet Glaucidium cuculoides L, suitability, report
4_| Leo ta luang Crested Serpent Eagle Spilornis cheela L, suitability, report
4 | Katae Indo. ground squirrel Menetes berdmorei L, suitability, report
5_| Bang nai Phayrei’s Flying squirrel __| Hylopetes sp. L, suitability, report
6 | NokEing mong _| Black collared Starling Gracupica nigricollis L, sighting
7_| Kai pa Red junglefowl Gallus gallus L, feeding site seen
8 _[ Nok jib Warbler sp. Phyloscopus sp. L, sighting
9 | Nokkathaddeng | Red-whiskered Bulbul Pycnonotus jocosus L, sighting
10 | Nokkathaddam _| Black crested Bulbul Rubigula flaviventris M, sighting
11_| Nokkeo Red-breasted Parakeet Psittacula alexandri L, sighting
12
13
14
15

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating
Parameter

Justification

Habitat/forest 2.5
structure

Forest habitat condition remains some fairly poor, but a majority of the sample
plot is secondary forest. Only one block of the forest where high trees were found
but coffee plantation was underneath so the habitat was modified largely.

Flora 3.0 Fauna species remains pretty fair but a major part of the plot was converted to
agricultural land, including coffee plantation.

Fauna 2.0 Some few small wildlife species are present in the area, it is just by the village so
probably hardly any globally threatened species present.

Ecosystem 2.5 Forest habitat condition remains quite fairly poor, small portion of original semi-

integrity evergreen forest remains, with some few small fauna species are present, it is
close to Ban Prao, certainly declined today in quantity.

Ecosystem L+ No any interesting and potential for biodiversity value since it is just by the

status village as only 2 km from Ban Prao. However, this plot is part of Namdae

Protection Forest.

e Current threats and management

Nothing, neither this sample plot is classified to be part of any conservation area in the

country nor any mana

gement is in place.

105

Sample Point: 24 Nearest loca Ban Dak Sieng

Forest type/Ecosystem: Semi-evergreen forest ecosystem/Coniferous

Latitude (N) Longitude (E) Altitude Date

1713321 727587 1,316 mas.l. Dec 27, 2020

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)

Reason for initial assessment:

Upper semi-evergreen forests and coniferous forest which
would support some important forest habitats for fauna
species.

Habitat Description:

Upper semi-evergreen forest and coniferous forest with
some patterns of fallows, the habitat condition remains
quite good especially to the east. This plot of 500m radius is
considered fairly good ecological status as original forest
remains with some diversity of flora and fauna.

Characteristic flora (composition):

Mainly semi-evergreen forest, with mostly medium trees
(height 7-15m and DBH 30-40m. The forest structure has
only 2 layers, the higher layer is highly dominant by Mai kor
(Quercus and and Lithocarpus) and some pine tree. The
lower layer is young tree, and some rattans.

Flora species or interest (present or likely to be
present):

Dominance: Mai kor ban, Mai kor houm, pine (see the list).
Key species: None

Native species: None

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: None

Other species/native species: Asian Barred Owlet, and some
number of small forest birds especially bulbul, flycatcher,
stonechats, and warbler (see the list).

Species of interest likely to be present:

Key species: None

Other species/native species: .

106

Ecosystems Services comments

Watershed and NTFPs.

Eastern Stonechat

List of some flora species at the sample plot

No Local Name Scientific Name Family Name IUCN Remarks
RedList

1 Mai Paek Pinus kesiya PINACEAE

2 Mai kham pom _| Phyllanthus emblica L PHYLLANTHACEAE

3__| Mai kor nok Lithocarpus polystachyus (Wall) Rehd_ | FAGACEAE

4 Mai kor nam Castancea mollissima Blume FAGACEAE

5 Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE

6 Mai kor houm Quercus fabrei FAGACEAE

7 Mai kor ban Lithocarpus corneus (Lour.) Rehder FAGACEAE

8_| Mai kor noy Morella cerifere (L.) small MYRICACEAE

9 Wai Calamus sp. CALAMOIDEAE

10 | Teuy Pandom wangi FABACEAE

11

12

List of some fauna species at the sample plot
No Local Name Common Name Scientific Name IUCN Remarks
RedList

1 [MuPa Wild Pig Sus Scrofa M, sighting

2__| Seuameo Leopard cat Prio. bengalensis L, suitability

3__| Katae Indo. ground squirrel Menetes berdmorei L, suitability

4__| Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report
5__| Bang nai Phayrei’s Flying squirrel Hylopetes sp. L, suitability, report
6 | Now Rat Leophodamys M, feeding site seen
7_| Kaipa Red junglefowl Gallus gallus L, suitability

8 | Nokjib Warbler sp. Phyloscopus sp. L sighting

9__| Nokkathaddang | Red-whiskered Bulbul Pycnonotus jocosus L, suitability, report
10 | Nok ka thad Ashy Bulbul Hemixos flavala L sighting

11 _[Nokkathaddam | Sooty-headed bulbul Pycnonotus aurigaster L sighting

12 [| Nokchabmeng _| Verditer flycatcher Eumyias thalassinus L sighting

13_[ Nok fai Scarlet Mivinet Pericrocotus speciosus L sighting

14 _[NokChapmeng __| Flycatcher L sighting

15_| Nok pit Eastern stonechat Saxicola maurus L sighting

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

107

Key Rating Justification
Parameter

Habitat/forest 3.0 Forest habitat condition remains quite good, but some parts of the sample plot

structure were a secondary forest (ca. 10%). This plot is located at higher slope. It has 2
layers of canopy, with some pine tree species.

Flora 3.0 Flora species remains as pretty original status but not diverse, and some parts of
it were converted to agricultural land especially on north.

Fauna 3.5 Some few small wildlife species are present and would be present in the area,
probably some globally threatened species especially toward on southeast.

Ecosystem 3.1 Forest habitat condition remains quite good, original semi-evergreen forest

integrity remains quite largely, with some small species of fauna species are present, it is
quite close to Ban Prao and by the road to Ban Prao, certainly declined today in
quantity.

Ecosystem M Some interesting, but not really since it has some pine community which would

status not provide principally high number of flora and fauna species. However, this

plot is part of Namdae Protection Forest.

e Current threats and management

Nothing, neither this sample plot is classified to be part of any conservation area in the
country nor any management is in place.

108

Sample Point: 25

Forest type/Ecosystem: Secondary forest/Semi-evergreen forest ecosystem

Latitude (N) Longitude (E) Altitude Date

1714487 731717 1,278 mas.l. Dec 27, 2020

Initial Field Assessment:

Low Moderate High Exceptional
(Flora & Fauna)
Reason for initial assessment:

Upper semi-evergreen forests and as part of Dakcheung
plateau which would support some important forest
habitats for fauna species.

Habitat Description:

As largely fallows, highly degraded forest. This plot of 500m
radius is considered poor ecological status as no original
forest remains with poor diversity of flora and fauna.

Characteristic flora (composition):

Just fallow, mainly distribution of Mai dok (Melastonia
melabathricum).

Flora species or interest (present or likely to be
present):

Dominance: Mai dok (Melastonia melabothricum), ferns.
Key species: None

Native species: None

Fauna species (present or highly likely to be present):

Species/signs of species recorded for:

Key species: None

Other species/native species: Some number of small forest
birds especially bulbul and warbler (see the list).

Species of interest likely to be present:

Key species: None

Other species/native species:

Ecosystems Services comments
Barely function anything of particular ecosystem service.

Melastonia
melabathricum

109

Sooty h. Bulbul Black c. Bulbul

List of some flora species at the sample plot

No | LocalName Scientific Name Family Name TUCN Remarks
RedList

1_| Mai Paek Pinus kesiya PINACEAE

2__[ Mai dok Melastonia melabathricum MELASTOMATACE

3_| Mai kor nok Lithocarpus polystachyus (Wall) Rehd_| FAGACEAE

4_| Mai kor noy Morelia cerifere (L.) small MYRICACEAE

5_| Mai meaud ‘Aporosa tetrapleura Hance EUPHORBIACEAE

6

7

8

9

10

11

12

B

14

15

List of some fauna species at the sample plot

No Local Name Common Name Scientific Name TUCN Remarks
RedList

1_| Chon phon Small Asian Mongoose Herpestes javanicus L, suitability, report

2__| Seua meo Leopard cat Prio. bengalensis L, suitability, report

3__| Nokkathaddam | Sooty-headed Bulbul Pycnonotus aurigaster M, sighting

4 [ Nok khao Asian Barred Owlet Glaucidium cuculoides L, suitability, report

4__| Kaipa Red junglefowl Gallus gallus L, feeding site seen

4 _[ Nok jib Warbler sp. Phyloscopus sp. L, sighting

5_| Nokka thad Red-whiskered Bulbul Pycnonotus jocosus L, sighting

6 _| Nokkhiew Common lora ‘Aegithina tiphia L, sighting

7_| Nokka thad Black crested Bulbul Rubigula flaviventris L, sighting

8

9

10

11

12

13

14

15

110
e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)

Key Rating Justification
Parameter

Habitat/forest 1.0 Fallow with surrounding of semi-evergreen forest and some coniferous

structure community. The center point of the plot was a young fallow.

Flora 2.0 Only some few flora species were found in the area and more in some distance on
north from the centre of the sample plot where presence of some semi-evergreen
forest.

Fauna 2.0 Only a few small mammal and forest birds are present and would be present.

Ecosystem 16 Poor

integrity

Ecosystem L Noany particular ecosystem value of this plot can be described.

status

e Current threats and management

Nothing, neither this sample plot is classified to be part of any conservation area in the
country nor any management is in place.

111
Forest type/Ecosystem: Semi-evergreen forest ecosystem/Coniferous

Latitude (N) Longitude (E) Altitude

Date

1707366 727211 1,286 mas.l.

Dec 29, 2020

Initial Field Assessment:
Low Moderate High Exceptional
(Flora & Fauna)
Reason for initial assessment:
Upper semi-evergreen forests and some coniferous which
would support some important forest habitats for fauna
species.
Habitat Description:

Upper semi-evergreen forest and some patterns of fallows,

the habitat condition remains quite good. This plot of 500m
radius is considered fairly good ecological status as original
forest remains partly with some diversity of flora and fauna.

Characteristic flora (composition):

Mainly semi-evergreen forest, with mostly medium and
some large trees. The trees are quite high (height 35m and
DBH 60m). The forest structure has only 2 layers, the higher
layer is highly dominant by Mai kor (Quercus and and
Lithocarpus) and pines.

Flora species or interest (present or likely to be
present):

Dominance: Mai kor, Mai pine, Mai san (see the list).

Key species: None

Native species: None

Fauna species (present or highly likely to be present):
Species/signs of species recorded for:

Key species: None

Other species/native species: some number of small mammals
and forest birds especially bulbul, flycatchers, barbets,
bushchats and warblers (see the list).

Species of interest likely to be present:

Key species: None

112

list).

Watershed and NTFPs.

Coppersmith Barbet

Ecosystems Services comments

Other species/native species: Silver pheasant, hornbill (see the

Grey-c. Woodpecker

List of some flora species at the sample plot

No | Local Name Scientific Name Family Name IUCN Remarks
RedList
1_| Mai Paek Pinus kesiya PINACEAE
2__| Mai kor nok Lithocarpus polystachyus (Wall) Rehd_| FAGACEAE
3_| Mai kor nam Castancea mollissima Blume FAGACEAE
4 | Mai meaud Aporosa tetrapleura Hance EUPHORBIACEAE
5_| Mai kor houm Quercus fabrei FAGACEAE
6 _| Mai kor ban Lithocarpus corneus (Lour.) Rehder FAGACEAE
7_| Mai kor no Morella cerifere (L.) small MYRICACEAE
8 | Phakkoud khok | Cyathea species PTERYDOPHYTA-
CYATHEACEAE
9
10
11
12
13
14
15
List of some fauna species at the sample plot
No Local Name Common Name Scientific Name IUCN Remarks
RedList
1_| Kai khao Silver pheasant Lophura nycthemera L, suitability, report
2__| Chon phon Small Asian Mongoose Herpestes javanicus L, sighting
3__| Seuameo Leopard cat Prio. bengalensis L, feces seen
4 | Ngen Civet sp. L, suitability, report
4 | Nokkhao Asian Barred Owlet Glaucidium cuculoides L, sighting
4 | Leo taluang Crested Serpent Eagle Spilornis cheela L, sighting
5__| Katae Indo. ground squirrel Menetes berdmorei L, feeding site seen
6 | Bang nai Phayrei's Flying squirrel Hylopetes sp. L, suitability, report
7_| Kai pa Red junglefowl Gallus gallus L, feeding site seen
8 | Nokjib Warbler sp. Phyloscopus sp. L, sighting
9 | Nokka thaddeng | Red-whiskered Bulbul Pycnonotus jocosus L, sighting
10 _[ Nok kadok Coppersmith Barbet Magalima haemacephala L, sighting
11 _[Nokkathaddam_| Black crested Bulbul Rubigula flaviventris L, sighting

113

12_| Nokkeo Blossom-headed Parakeet Psittacula roseata L, suitability, report
13_| Nok kadok Grey-caped Woodpecker _| Yungipicus canicapillus L sighting

14 | Fan Barking Deer Muntiacus muntjac L, tracks seen

15 | PuPa Wild Pig Sus scrofa L sighting

16 | Ngen hang kan Large Indian Civet Viverra zebetha L, suitability, report
17_| Ngenom Common Palm Civet Para. hermaphroditus L, suitability, report

e Rating of the ecosystem integrity at location (1 = Poor to 5 = excellent)
Key Rating Justification
Parameter

Habitat/forest 3.5 Forest habitat condition remains quite good, but some parts of the sample plot

structure was slashed to agricultural land (fallow). It has 2 layers of canopy, with some
pine tree species.

Flora 3.5 Flora species remains as pretty good status except some parts were fallow, also
quite mixed with some pine community.

Fauna 3.5 Only a few medium and small wildlife species are present in the area, probably
some globally threatened species such as pangolin (it was reported), and highly
possible away to on east from this plot due to habitat suitability, also Red-
shanked Douc Langur and Gibbon were reported.

Ecosystem 3.5 Forest habitat condition remains quite good, original semi-evergreen forest

integrity remains quite largely, with some medium and small species of fauna species are
present, certainly declined today in quantity.

Ecosystem M+ Some interesting in further northeast from the plot, it has some pine community

status which would not principally provide high number of flora and fauna species.

e Current threats and management

Nothing, neither this sample plot is classified to be part of any conservation area in the
country nor any management is in place.

114

